Exhibit 10.1

EXECUTION COPY

FINANCING AGREEMENT

Dated as of September 30, 2008

by and among

UNIGENE LABORATORIES, INC.

as Borrower

THE LENDERS PARTY HERETO

and

VICTORY PARK MANAGEMENT, LLC

as Agent

 

 

$20,000,000 SENIOR SECURED NOTES AND

1,500,000 SHARES OF COMMON STOCK

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE 1 DEFINITIONS; CERTAIN TERMS    2   Section 1.1  
Definitions    2   Section 1.2   Terms Generally    15   Section 1.3  
Accounting and Other Terms    16 ARTICLE 2 BORROWERS’ AUTHORIZATION OF ISSUE   
16   Section 2.1   Senior Secured Notes    16   Section 2.2   Interest    16  
Section 2.3   Redemptions and Payments    18   Section 2.4   Payments    20  
Section 2.5   Dispute Resolution    20   Section 2.6   Taxes    21   Section 2.7
  Reissuance    21   Section 2.8   Registers    22   Section 2.9   Maintenance
of Registers    23   Section 2.10   Transfer Agent Instructions    23   Section
2.11   Common Stock    23   Section 2.12   Compensation for Increased Costs and
Taxes    23   Section 2.13   Capital Adequacy Adjustment    24 ARTICLE 3
PURCHASE AND SALE OF NOTES AND SHARES    25   Section 3.1   First Closing    25
  Section 3.2   Subsequent Closing    25 ARTICLE 4 CONDITIONS TO THE BORROWERS’
OBLIGATION TO SELL    26   Section 4.1   First Closing    26   Section 4.2  
Subsequent Closing    27 ARTICLE 5 CONDITIONS TO EACH LENDER’S OBLIGATION TO
PURCHASE    27   Section 5.1   First Closing    27   Section 5.2   Subsequent
Closing    31 ARTICLE 6 LENDER’S REPRESENTATIONS AND WARRANTIES    34   Section
6.1   No Public Sale or Distribution    34   Section 6.2   Investor Status    34
  Section 6.3   No Governmental Review    34   Section 6.4   Transfer or Resale
   34   Section 6.5   Legends    35

 

i



--------------------------------------------------------------------------------

   Section 6.6    Residency    35 ARTICLE 7 BORROWERS’ REPRESENTATIONS AND
WARRANTIES    35    Section 7.1    Organization and Qualification    36   
Section 7.2    Authorization; Enforcement; Validity    36    Section 7.3   
Issuance of Securities    36    Section 7.4    No Conflicts    37    Section 7.5
   Consents    37    Section 7.6    Subsidiary Rights    38    Section 7.7   
Equity Capitalization    38    Section 7.8    Indebtedness and Other Contracts
   39    Section 7.9    Off Balance Sheet Arrangements    39    Section 7.10   
Ranking of Notes    39    Section 7.11    Title    39    Section 7.12   
Intellectual Property Rights    39    Section 7.13    Creation, Perfection, and
Priority of Liens    40    Section 7.14    Absence of Certain Changes    40   
Section 7.15    Absence of Litigation    40    Section 7.16    No Undisclosed
Events, Liabilities, Developments or Circumstances    41    Section 7.17    No
Disagreements with Accountants and Lawyers    41    Section 7.18    No General
Solicitation; Placement Agent’s Fees    41    Section 7.19    No Integrated
Offering    41    Section 7.20    Tax Status    42    Section 7.21    Transfer
Taxes    42    Section 7.22    Conduct of Business; Regulatory Permits    42   
Section 7.23    Foreign Corrupt Practices    42    Section 7.24   
Sarbanes-Oxley Act    43    Section 7.25    Environmental Laws    43    Section
7.26    Margin Stock    43    Section 7.27    ERISA    43    Section 7.28   
Investment Company    44    Section 7.29    U.S. Real Property Holding
Corporation    44    Section 7.30    Internal Accounting and Disclosure Controls
   44    Section 7.31    SEC Documents; Financial Statements    44    Section
7.32    Manipulation of Price; Securities    45    Section 7.33    Transactions
With Affiliates    45    Section 7.34    Acknowledgment Regarding Lender’s
Purchase of Securities    46    Section 7.35    Acknowledgement Regarding
Lender’s Trading Activity    46    Section 7.36    Registration Statement    46
   Section 7.37    Insurance    46    Section 7.38    Application of Takeover
Protections; Rights Agreement    46    Section 7.39    Employee Relations    47
   Section 7.40    Disclosure    47    Section 7.41    Patriot Act    48   
Section 7.42    Compliance with Statutes, etc    48

 

ii



--------------------------------------------------------------------------------

   Section 7.43    Material Contracts    48    Section 7.44    FDA and
Product-Related Matters.    48 ARTICLE 8 COVENANTS    49    Section 8.1   
Financial Covenants    49    Section 8.2    Deliveries    49    Section 8.3   
Notices    50    Section 8.4    Rank    53    Section 8.5    Incurrence of
Indebtedness    53    Section 8.6    Existence of Liens    53    Section 8.7   
Restricted Payments    53    Section 8.8    Mergers; Acquisitions; Asset Sales
   54    Section 8.9    No Further Negative Pledges    54    Section 8.10   
Affiliate Transactions    54    Section 8.11    Insurance    54    Section 8.12
   Corporate Existence and Maintenance of Properties    55    Section 8.13   
Non-circumvention    56    Section 8.14    Conduct of Business    56    Section
8.15    U.S. Real Property Holding Corporation    56    Section 8.16   
Compliance with Laws    56    Section 8.17    Form D and Blue Sky    56   
Section 8.18    Reporting Status    56    Section 8.19    Listing    57   
Section 8.20    Additional Collateral    57    Section 8.21    Audit Rights;
Field Exams; Appraisals; Meetings    57    Section 8.22    Pledge of Securities
   58    Section 8.23    Additional Issuances of Securities    58    Section
8.24    Use of Proceeds    58    Section 8.25    Fees    59    Section 8.26   
Disclosure of Transactions and Other Material Information    59    Section 8.27
   Modification of Organizational Documents and Certain Documents    60   
Section 8.28    Joinder    60    Section 8.29    Investments    60    Section
8.30    Further Assurances    61 ARTICLE 9 CROSS GUARANTY    61    Section 9.1
   Cross-Guaranty    61    Section 9.2    Waivers by Borrowers    62    Section
9.3    Benefit of Guaranty    62    Section 9.4    Waiver of Subrogation, Etc.
   62    Section 9.5    Election of Remedies    63    Section 9.6    Limitation
   63    Section 9.7    Contribution with Respect to Guaranty Obligations    63
   Section 9.8    Liability Cumulative    64    Section 9.9    Stay of
Acceleration    64

 

iii



--------------------------------------------------------------------------------

   Section 9.10    Benefit to Borrowers    64 ARTICLE 10 RIGHTS UPON EVENT OF
DEFAULT    65    Section 10.1    Event of Default    65    Section 10.2   
Acceleration Right    67    Section 10.3    Consultation Rights    68    Section
10.4    Other Remedies    68 ARTICLE 11 TERMINATION    68 ARTICLE 12 AGENCY
PROVISIONS    69    Section 12.1    Appointment    69    Section 12.2   
Delegation of Duties    69    Section 12.3    Exculpatory Provisions    69   
Section 12.4    Reliance by Agent    69    Section 12.5    Notices of Default   
70    Section 12.6    Non-Reliance on the Agent and Other Holders    70   
Section 12.7    Indemnification    71    Section 12.8    The Agent in Its
Individual Capacity    71    Section 12.9    Resignation of the Agent; Successor
Agent    71    Section 12.10    Reimbursement by Holders    71 ARTICLE 13
MISCELLANEOUS    72    Section 13.1    Payment of Expenses    72    Section 13.2
   Governing Law; Jurisdiction; Jury Trial    73    Section 13.3    Counterparts
   73    Section 13.4    Headings    73    Section 13.5    Severability    73   
Section 13.6    Entire Agreement; Amendments    73    Section 13.7    Notices   
74    Section 13.8    Successors and Assigns    75    Section 13.9    No Third
Party Beneficiaries    75    Section 13.10    Survival    76    Section 13.11   
Further Assurances    76    Section 13.12    Indemnification    76    Section
13.13    No Strict Construction    77    Section 13.14    Waiver    77   
Section 13.15    Payment Set Aside    77    Section 13.16    Independent Nature
of Lenders’ Obligations and Rights    77

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Note Exhibit B    Registration Rights Agreement Exhibit C   
Security Agreement Exhibit D    Fee Letter Exhibit E    Funds Flow Letter
Exhibit F    Outside Counsel Opinion Exhibit G    Irrevocable Transfer Agent
Instructions Exhibit H    Secretary’s Certificate Exhibit I    Officer’s
Certificate Exhibit J    Post-Closing Obligations Letter Exhibit K    Compliance
Certificate Exhibit L    Notice of Purchase and Sale Exhibit M    Affiliate
Subordination Agreement Exhibit N    Intellectual Property Security Agreements
Exhibit O    Lock-Up Agreement SCHEDULES Schedule 7.1    Subsidiaries
Schedule 7.5    Consents Schedule 7.6    Subsidiary Rights Schedule 7.7   
Equity Capitalization Schedule 7.8    Indebtedness and Other Contracts
Schedule 7.11    Title Schedule 7.12    Intellectual Property Rights
Schedule 7.14    Absence of Certain Changes Schedule 7.15    Absence of
Litigation Schedule 7.18    No General Solicitation; Placement Agent’s Fees
Schedule 7.22    Conduct of Business; Regulatory Permits Schedule 7.25   
Environmental Laws Schedule 7.27    ERISA Schedule 7.31    SEC Documents;
Financial Statements Schedule 7.33    Transactions with Affiliates Schedule 7.35
   Acknowledgement Regarding Lender’s Trading Activity Schedule 7.43    Material
Contracts Schedule 7.44    FDA and Product-Related Matters Schedule 8.6   
Existing Liens Schedule 8.7    Restricted Payments Schedule 8.23    Dividends
Schedule 8.24    Use of Proceeds Schedule 8.29    Existing Investments

 

v



--------------------------------------------------------------------------------

FINANCING AGREEMENT

This FINANCING AGREEMENT (the “Agreement”), dated as of September 30, 2008, is
being entered into by and among UNIGENE LABORATORIES, INC. (“Principal
Borrower”), the lenders listed on the Schedule of Lenders attached hereto (each
individually, a “Lender” and collectively, the “Lenders”) and Victory Park
Management, LLC, as administrative agent and collateral agent (the “Agent”) for
the Lenders and the Holders (as defined herein).

WHEREAS, the Principal Borrower has authorized a new series of senior secured
notes of the Principal Borrower;

WHEREAS, each Lender wishes to purchase, and the Principal Borrower wishes to
sell, upon the terms and conditions stated in this Agreement, that principal
amount of Notes, in substantially the form attached hereto as Exhibit A, at the
First Closing as set forth opposite such Lender’s name in column three (3) on
the Schedule of Lenders attached hereto and at each Subsequent Closing pursuant
to the terms and conditions of Section 3.2;

WHEREAS, in connection with the sale of the Notes at the First Closing, and as
an inducement to the Lenders to purchase the Notes, the Principal Borrower
wishes to issue to the Lenders at the First Closing, upon the terms and
conditions stated in this Agreement, shares of common stock, par value $0.01 per
share, of the Principal Borrower (or any capital stock issued in substitution or
exchange for, or otherwise in respect of, such common stock) (the “Common
Stock”), as set forth opposite such Lender’s name in column four (4) on the
Schedule of Lenders attached hereto (together with any Common Stock that the
Principal Borrower may be required to issue on the Subsequent Closing Date, the
“Shares”);

WHEREAS, the Principal Borrower and each Lender is executing and delivering this
Agreement in reliance upon the exemption from securities registration with
respect to the Shares afforded by the Securities Act of 1933, as amended (the
“1933 Act”), and Regulation D (“Regulation D”) promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Principal Borrower and the Lenders are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which the Principal
Borrower has agreed to provide certain registration rights with respect to the
Shares under the 1933 Act and the rules and regulations promulgated thereunder,
and applicable state securities laws;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Principal Borrower and the Lenders are executing and delivering a Lock-Up
Agreement, substantially in the form attached hereto as Exhibit O (the “Lock-Up
Agreement”), pursuant to which the Lenders have agreed, subject to certain
limitations, to refrain from transferring the Shares for a period of time;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Principal Borrower and the Agent on behalf of the Holders and Lenders are
executing and



--------------------------------------------------------------------------------

delivering a Pledge and Security Agreement, substantially in the form attached
hereto as Exhibit C (the “Security Agreement”), pursuant to which all of the
assets of the Principal Borrower and any New Borrower that becomes a party
hereto will be pledged as Collateral to secure the Obligations;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Principal Borrower and the Agent are executing and delivering a Fee Letter,
substantially in the form attached hereto as Exhibit D (the “Fee Letter”),
pursuant to which the Principal Borrower shall pay and reimburse the Agent for
itself and on behalf of the Holders and Lenders for fees and expenses incurred
in connection with the transactions contemplated hereunder;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Principal Borrower, the holders of the Affiliate Notes and the Agent on
behalf of the Holders and Lenders are executing and delivering an Affiliate
Subordination Agreement, substantially in the form attached hereto as Exhibit M
(the “Affiliate Subordination Agreement”), pursuant to which the holders of the
Affiliate Notes shall agree that the payment of all Affiliate Indebtedness shall
be subordinated and junior in right of payment to the prior payment in full in
cash of the Obligations; and

WHEREAS, the Notes and the Shares are collectively referred to herein as the
“Securities”.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Principal Borrower, any New Borrower that
becomes a party hereto and each Lender hereby agree as follows:

ARTICLE 1

DEFINITIONS; CERTAIN TERMS

Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

“8-K Filing” has the meaning set forth in Section 8.26.

“1933 Act” has the meaning set forth in the recitals.

“1934 Act” has the meaning set forth in Section 7.34.

“Accelerated First Closing Interest” has the meaning provided in Section 2.2(b).

“Accelerated Interest” means the Accelerated First Closing Interest and the
Accelerated Subsequent Closing Interest, collectively.

“Accelerated Subsequent Closing Interest” has the meaning provided in
Section 2.2(b).

“Accounts” has the meaning provided in the UCC.

 

2



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.

“Agent” has the meaning set forth in the introductory paragraph hereto.

“Affiliate” means, with respect to a specified Person, another Person that
(i) is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.

“Affiliate Indebtedness” means Indebtedness under the Affiliate Notes.

“Affiliate Notes” means each of (i) the Secured Promissory Note dated as of
May 10, 2007 issued by the Principal Borrower in favor of Jaynjean Levy Family
Limited Partnership in an aggregate principal amount of $7,418,803 and (ii) the
Secured Promissory Note dated as of May 10, 2007 issued by the Principal
Borrower in favor of Jay Levy in an aggregate principal amount of $8,318,714.

“Affiliate Subordination Agreement” has the meaning set forth in the recitals.

“Asset Sale” means (i) the sale, lease, license, conveyance or other disposition
of any assets or rights of any Borrower or any of the Borrowers’ Subsidiaries,
and (ii) the sale of Equity Interests in any of the Borrowers (other than the
Capital Stock of the Principal Borrower) or any of the Borrowers’ Subsidiaries.

“Bankruptcy Law” has the meaning set forth in Section 10.1(c).

“Blocked Account” means each Controlled Account (as defined in the Security
Agreement) that is subject to the full dominion and control of the Agent.

“Borrower” means the Principal Borrower and any New Borrower that becomes a
party hereto in accordance with Section 8.28.

“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.

“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

 

3



--------------------------------------------------------------------------------

“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by Agent.

“Cash Flow” means, with respect to any Person for any period, the sum of (i) the
total operating revenue of such Person for such period as set forth in such
Person’s statement of operations prepared in accordance with GAAP plus (ii) the
increase in deferred revenue of such Person during such period as set forth in
such Person’s statement of cash flows prepared in accordance with GAAP.

“cGMPs” means the regulatory requirements for current good manufacturing
practices promulgated by the FDA under the Food and Drug Act, including at 21
C.F.R. § 210 et seq. and under the Public Health Service Act, Biological
Products, 21 C.F.R. §§ 610-10, as the same may be amended from time to time.

“Change of Control” means, with respect to any Borrower or Subsidiary, that
(A) such Borrower or Subsidiary shall, directly or indirectly, in one or more
related transactions, (i) consolidate or merge with or into (whether or not such
Borrower or Subsidiary is the surviving corporation) another Person, (ii) sell,
assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Borrower or Subsidiary to
another Person, (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than fifty percent
(50%) of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than fifty percent (50%) of the outstanding shares of Common
Stock, (v) reorganize, recapitalize or reclassify the Common Stock, or
(vi) cause to occur a “change in control” under any Affiliate Indebtedness, or
(B) with respect to the Principal Borrower, any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50%) of the aggregate
ordinary voting power represented by issued and outstanding Common Stock.

 

4



--------------------------------------------------------------------------------

“China JV” means Unigene Biotechnology Co. Ltd., a corporation established under
the laws of the People’s Republic of China.

“Closing” means the First Closing or the Subsequent Closing, as applicable.

“Closing Date” means the First Closing Date or the Subsequent Closing Date, as
applicable.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Security Agreement.

“Common Stock” has the meaning set forth in the recitals.

“Compliance Certificate” means a certificate signed by a responsible officer of
the Principal Borrower, in substantially the form attached hereto as Exhibit K
and reasonably satisfactory to the Agent.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

“Current Interest Rate” means a rate per annum equal to the lesser of (i) the
greater of (A) the Prime Rate plus seven percent (7.00%) and (B) fourteen
percent (14.00%) and (ii) eighteen percent (18.00%), in each case as adjusted
pursuant to the terms of Section 2.2.

“Custodian” has the meaning set forth in Section 10.1(d).

“Default Rate” means a rate per annum equal to the Current Interest Rate plus
three percent (3.00%).

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $500,000 in the
aggregate for any Fiscal Year or (ii) that results in a Material Adverse Effect.

“Diligence Date” has the meaning set forth in Section 7.14.

 

5



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, any Borrower or any of their respective
Subsidiaries or ERISA Affiliates.

“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.

“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, as to any Borrower, any trade or business (whether or
not incorporated) that is a member of a group which includes such Borrower and
which is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standards of
Sections 412 and 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any of the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any of the Borrowers, any of their Subsidiaries or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability on any of the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of any of the Borrowers, any of
their Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the

 

6



--------------------------------------------------------------------------------

meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by any of the Borrowers, any
of their Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on any of the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Sections 4975 or 4971 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against any of the Borrowers, any
of their Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (k) the imposition of a Lien pursuant to Section 401(a)(29) or 430(k)
of the Code or pursuant to ERISA with respect to any Pension Plan.

“Event of Default” has the meaning set forth in Section 10.1.

“Event of Default Notice” has the meaning set forth in Section 10.2(a).

“Event of Default Redemption” has the meaning set forth in Section 10.2(a).

“Event of Default Redemption Notice” has the meaning set forth in
Section 10.2(a).

“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of any of the Borrowers or any of their Subsidiaries.

“Extraordinary Receipts” means any cash received by the Borrowers or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of (i) Milestone Payments or (ii) proceeds described in Sections 2.3(b)(i),
(b)(ii), (b)(iii), (b)(iv) or (b)(v)), including, without limitation,
(a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, and (d) any purchase price
adjustment received in connection with any Acquisition.

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

“FDA Approvals” has the meaning set forth in Section 7.42.

“FDA Regulations” means any rule, regulation or administrative order promulgated
or issued by the FDA.

“Fee Letter” has the meaning set forth in the recitals.

“First Closing” has the meaning set forth in Section 3.1.

 

7



--------------------------------------------------------------------------------

“First Closing Date” has the meaning set forth in Section 3.1.

“First Closing Purchase Price” has the meaning set forth in Section 3.1.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year of the Borrowers.

“Fiscal Year” means a fiscal year of the Borrowers.

“Food and Drug Act” means the U.S. Food, Drug and Cosmetic Act, as amended, 21
U.S.C. § 301 et seq. and any successor thereto.

“Funds Flow Letter” has the meaning set forth in Section 4.1(b).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.

“HHS Regulations” means any rule, regulation or administrative order promulgated
or issued by the U.S. Department of Health and Human Services or any successor
thereto.

“Holder” means a holder of a Note.

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or

 

8



--------------------------------------------------------------------------------

other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, (vii) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(vi) above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of
the purchase price of any property or services due more than three months after
such property is acquired or such services are completed; (x) Hedging
Obligations; and (xi) obligations under convertible securities of the Borrower.
In addition, the term “Indebtedness” of Borrowers or their Subsidiaries, as
applicable, includes (a) all Indebtedness of others secured by a Lien on any
assets of any of the Borrowers or any of their Subsidiaries (whether or not such
Indebtedness is assumed by the Borrowers or such Subsidiaries), and (b) to the
extent not otherwise included, the guarantee by any of the Borrowers or any of
their Subsidiaries of any Indebtedness of any other Person.

“Insolvent” means, with respect to each Borrower or Subsidiary, (i) the present
fair saleable value in a non-liquidation context of such Borrower’s or
Subsidiary’s assets is less than the amount required to pay such Borrower’s or
Subsidiary’s total Indebtedness as applicable, (ii) such Borrower or Subsidiary
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Borrower or Subsidiary intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such
Borrower or Subsidiary has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

“Intellectual Property Security Agreements” means each of the trademark security
agreement, the patent security agreement and the copyright security agreement
dated the First Closing Date, in the forms of Exhibit N attached hereto, by and
among the Borrowers and the Agent.

“Interest Date” has the meaning provided in Section 2.2(a).

“Inventory” has the meaning provided in the UCC.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.

“Investors” has the meaning provided in the Registration Rights Agreement.

“Irrevocable Transfer Agent Instructions” has the meaning provided in
Section 2.10.

“Issuance Date” has the meaning provided in Section 2.2(a).

“Late Charge” has the meaning provided in Section 2.4.

“Lender” and “Lenders” has the meaning set forth in the introduction.

 

9



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in.

“Lock-Up Agreement” has the meaning set forth in the recitals.

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, condition
(financial or otherwise) or prospects of the Principal Borrower and its
Subsidiaries, taken as whole, or on the transactions contemplated hereby and by
the other Transaction Documents, or on the authority or ability of each of the
Borrowers to fully and timely perform its obligations under any Transaction
Document.

“Material Contract” means (i) each of the Material License Agreements, (ii) each
of the Affiliate Notes and (iii) any other contract or other arrangement to
which the Borrowers or any of their Subsidiaries is a party (other than the
Transaction Documents) for which breach, nonperformance, cancellation,
termination or failure to renew could reasonably be expected to have a Material
Adverse Effect.

“Material License Agreements” means, collectively, the Novartis License
Agreement, the USL License Agreement and the SmithKline License Agreement.

“Maturity Date” means the earlier of (a) September 30, 2011 and (b) such earlier
date as the unpaid principal balance of all outstanding Notes becomes due and
payable pursuant to the terms of this Agreement and the Notes.

“Maximum Commitment” means $20,000,000.

“Milestone Payments” means payments, net of any costs recovered, made to the
Borrowers or their Subsidiaries pursuant to the Material License Agreements that
are made upon the achievement of specified events or results and are outside the
ordinary course of business pursuant to the terms set forth in such Material
License Agreements.

“Mortgage” means a mortgage or deed or trust, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“New Borrower” has the meaning set forth in Section 8.28.

“Notes” has the meaning set forth in Section 2.1.

 

10



--------------------------------------------------------------------------------

“Novartis License Agreement” means the License Agreement dated as of April 7,
2004, between the Borrower and Novartis Pharma AG, as amended, modified or
otherwise supplemented from time to time in accordance with Section 8.27.

“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), Late Charges and other fees, costs,
expenses and other charges and other obligations under the Transaction
Documents, of the Borrowers to the Agent, the Holders and the Lenders or to any
parent, affiliate or subsidiary of such Holders of any and every kind and
nature, howsoever created, arising or evidenced and howsoever owned, held or
acquired, whether now or hereafter existing, whether now due or to become due,
whether primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law.

“Other Taxes” has the meaning set forth in Section 2.6(b).

“Outside Legal Counsel” means Dechert LLP.

“Payment Month” means the period beginning on and including the Issuance Date
and ending on and including every successive one (1) month anniversary thereof
until the Maturity Date or until all amounts under the Notes have been paid in
full in cash.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.

“Permitted Acquisition” means any Acquisition permitted in the discretion of the
Agent, which permission shall not be unreasonably withheld, and for which an
appraisal and field examination satisfactory to the Agent shall have been
obtained if reasonably requested by the Agent.

“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus property in the
ordinary course of business, (iii) the granting of Permitted Liens, and (iv) the
licensing of patents, trademarks, copyrights and other intellectual property
rights in the ordinary course of business consistent with past practice.

“Permitted Indebtedness” means (i) Indebtedness outstanding as of the First
Closing Date as set forth on Schedule 7.8, (ii) unsecured guaranties in the
ordinary course of business of the obligations of suppliers, customers and
licensees of the Borrowers or their Subsidiaries, (iii) Indebtedness which may
be deemed to exist pursuant to any unsecured guaranties with respect to surety
and appeal bonds, performance bonds, bid bonds and similar obligations incurred
in the ordinary course of business, (iv) Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts in the ordinary course of business, (v) Affiliate Indebtedness to the
extent subject to the terms and conditions of the Affiliate Subordination
Agreement, (vi) Indebtedness in an aggregate amount not to exceed $1,000,000

 

11



--------------------------------------------------------------------------------

(less the aggregate amount of Indebtedness described in clauses (vii) and
(viii) hereof) incurred in connection with any capital lease transaction, so
long as (A) no default or Event of Default shall have occurred and be continuing
on the date of such incurrence or shall be caused thereby, (B) the terms and
conditions of such Indebtedness shall be reasonably satisfactory to the Agent,
and (C) such Indebtedness shall be secured solely with Liens permitted under
clause (xiv) of the definition of “Permitted Liens,” (vii) purchase money
Indebtedness in an aggregate amount not to exceed $1,000,000 (less the aggregate
amount of Indebtedness described in clauses (vi) and (viii) hereof), so long as
(A) no default or Event of Default shall have occurred and be continuing on the
date of such incurrence or shall be caused thereby, (B) the terms and conditions
of such Indebtedness shall be reasonably satisfactory to the Agent, and (C) such
Indebtedness shall be secured solely with Liens permitted under clause (xiv) of
the definition of “Permitted Liens,” and (viii) unsecured Indebtedness in an
aggregate amount not to exceed $1,000,000 (less the aggregate amount of
Indebtedness described in clauses (vi) and (vii) hereof).

“Permitted Liens” means (i) Liens in favor of the Agent for the benefit of the
Holders granted pursuant to any Security Document, (ii) Liens for unpaid taxes,
assessments, or other governmental charges or levies that either (A) are not yet
delinquent or (B) do not have priority over Agent’s Liens, so long as in each
case the underlying taxes, assessments, charges or levies are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, (iii) Liens securing judgments for the payment of money not
constituting an Event of Default, (iv) Liens outstanding as of the First Closing
Date as set forth on Schedule 8.6, provided that any such Lien only secures the
Indebtedness that it secures on the First Closing Date, (v) the interests of
lessors under operating leases and licensors under license agreements in each
case entered into in the ordinary course of business of the Borrowers and their
Subsidiaries, (vi) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers or suppliers, in each case
incurred in the ordinary course of business and not in connection with the
borrowing of money and either (A) for amounts that are not yet delinquent or
(B) for amounts that are no more than 30 days overdue that are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as such reserves or appropriate provisions, if any, as shall
be required by GAAP shall have been made for any such contested amounts,
(vii) Liens incurred in the ordinary course of business in connection with
workers’ compensation and other unemployment insurance, or to secure the
performance of tenders, surety and appeal bonds, bids, leases, government
contracts, trade contracts and other similar obligations (exclusive of
obligations for the payment of borrowed money), in each case so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof, (viii) rights of setoff or
bankers’ liens upon deposits of cash in favor of banks or other depository
institutions, solely to the extent incurred in connection with the maintenance
of such deposit accounts in the ordinary course of business, (ix) Liens to
secure Affiliate Indebtedness so long as such Liens (A) encumber only those
assets encumbered by such Indebtedness as of the First Closing Date and (B) are
subordinated to the Liens securing the Obligations pursuant to the Affiliate
Subordination Agreement, (x) easements, reservations, rights of way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances affecting real property in a manner not materially or adversely
affecting the value or use of such property, (xi) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payments of customs
duties in connection with the importation of goods, (xii) Liens on insurance
proceeds in favor of insurance companies granted solely as security for financed
premiums, (xiii) Liens arising from judgments,

 

12



--------------------------------------------------------------------------------

decrees or attachments in circumstances not constituting an Event of Default
hereunder, provided that enforcement of any such Liens is stayed and claims
secured by such Liens are being actively contested in good faith and by
appropriate proceedings, and (xiv) Liens to secure Indebtedness described in
clauses (vi) and (vii) of the definition of “Permitted Indebtedness,” so long as
such Liens encumber only those assets acquired with the proceeds of such
Indebtedness.

“Permitted Redemption” means any redemption of Notes permitted pursuant to
Section 2.3(a).

“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).

“Permitted Redemption Date” means the date on which the Borrowers elect to
redeem the Notes in accordance with Section 2.3(a).

“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Plan” means any Multiemployer Plan or Pension Plan.

“Post-Closing Obligations Letter” means that certain letter agreement dated the
First Closing Date, in the form of Exhibit J attached hereto, by and among the
Borrowers and the Agent.

“Prime Rate” means the rate of interest per annum announced from time to time by
Citibank, N.A. as its prime rate. The Prime Rate is a variable rate and each
change in the Prime Rate is effective from and including the date the change is
announced as being effective.

“Principal Borrower” has the meaning set forth in the introduction.

“Principal Market” means the OTC Bulletin Board.

“Proceeding” has the meaning set forth in Section 7.15.

“Product” means a specific pharmaceutical product or pharmaceutical product
family or pharmaceutical formulation in the development phase, except that for
the purposes of Sections 7.42 and 7.44, Products means the products being
developed, marketed, sold and/or offered for sale in the Territory under the
following trademarks/tradenames: Fortical®, all other nasal spray and oral
salmon calcitonins, and all successor products thereto.

“Product Recall Notice” means any written notice from the FDA stating that any
product or product line of any Borrower or any of its Subsidiaries has been or
will be recalled.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

13



--------------------------------------------------------------------------------

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” has the meaning set forth in the recitals.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Regulation D” has the meaning set forth in the recitals.

“Reporting Period” has the meaning set forth in Section 8.18.

“Required Holders” means at any time (i) the Holders of Notes representing at
least seventy percent (70%) of the aggregate principal amount of the Notes then
outstanding, plus (ii) the Lenders representing at least seventy percent
(70%) of the aggregate principal amount of the then unfunded amount of
commitments to purchase Notes on the Subsequent Closing Date.

“Related Parties” of any Person means such Person’s Affiliates or any of their
respective partners, directors, agents, employees and controlling persons.

“Schedules” has the meaning set forth in ARTICLE 7.

“SEC” has the meaning set forth in the recitals.

“SEC Documents” has the meaning set forth in Section 7.31.

“Securities” has the meaning set forth in the recitals.

“Security Agreement” has the meaning set forth in the recitals.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages, if any, and all other instruments, documents
and agreements delivered by any of the Borrowers or any of their Subsidiaries in
order to grant to Agent or any Holder a Lien on any real, personal or mixed
Property of the Borrowers or one of their Subsidiaries as security for the
Obligations.

“Shares” has the meaning set forth in the recitals.

“SmithKline License Agreement” means the License Agreement dated as of April 13,
2002, between the Borrower and SmithKline Beecham Corporation, as amended,
modified or otherwise supplemented from time to time in accordance with
Section 8.27.

“Subsequent Closing” has the meaning set forth in Section 3.2.

“Subsequent Closing Date” has the meaning set forth in Section 3.2.

“Subsequent Closing Purchase Price” has the meaning set forth in Section 3.2.

“Subsidiaries” has the meaning set forth in Section 7.1.

 

14



--------------------------------------------------------------------------------

“Taking” means any taking of any property of any of the Borrowers or any of
their Subsidiaries or any portion thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, general or special, or by reason
of the temporary requisition of the use of such assets or any portion thereof,
by any Governmental Authority, civil or military (i) in excess of $500,000 in
the aggregate for any Fiscal Year or (ii) that results in a Material Adverse
Effect.

“Taxes” has the meaning set forth in Section 2.6(a).

“Territory” means the United States (including its territories and possessions).

“Transaction Documents” has the meaning set forth in Section 7.2.

“UCC” has the meaning set forth in Section 7.13.

“Unigene UK” means Unigene U.K. Limited, a corporation organized under the laws
of England and Wales.

“USL License Agreement” means the License and Development Agreement dated as of
November 26, 2002, between the Borrower and Upsher-Smith Laboratories, Inc., as
amended, modified or otherwise supplemented from time to time in accordance with
Section 8.27.

“Yield Maintenance Premium” shall be equal to the greater of (i) one percent
(1%) of the unredeemed Notes immediately prior to the applicable redemption or
(ii) the excess, if any, of (A) the present value (“PV”) of all scheduled
interest (determined with reference to the interest rate then in effect) and all
scheduled redemptions in respect of the unredeemed Notes immediately prior to
the applicable redemption for the period from the date of such redemption to the
scheduled maturity date, including the amount of the Notes scheduled to be
redeemed on the scheduled maturity date, discounted at an interest rate per
annum equal to the Index (defined below), based on a 360-day year of twelve
30-day months, over (B) the amount of the Notes immediately before such
redemption (i.e., (PV of all future payments) - (principal balance at time of
redemption)). The foregoing amount shall be calculated by Agent and shall be
conclusive and binding on the Borrower (absent manifest error).

For purposes hereof, “Index” means the average yield for “treasury constant
maturities” published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (“FRB Release”), for the second full week
preceding the date of acceleration of the Maturity Date for instruments having a
maturity coterminous with the remaining term of the Notes. If the FRB Release is
no longer published, Agent shall select a comparable publication to determine
the Index. If there is no Index for instruments having a maturity coterminous
with the remaining term of the Notes, then the weighted average yield to
maturity of the Indices with maturities next longer and shorter than such
remaining average life to maturity shall be used, calculated by averaging (and
rounding upward to the nearest whole multiple of 1/100 of 1% per annum, if the
average is not such a multiple) the yields of the relevant Indices (rounded, if
necessary, to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above
rounded upward).

Section 1.2 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words

 

15



--------------------------------------------------------------------------------

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible. References in this Agreement to
“determination” by the Agent include good faith estimates by the Agent (in the
case of quantitative determinations) and good faith beliefs by the Agent (in the
case of qualitative determinations).

Section 1.3 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Agent pursuant to Section 8.2.

ARTICLE 2

BORROWERS’ AUTHORIZATION OF ISSUE

Section 2.1 Senior Secured Notes. The Borrowers have authorized the issue to the
Lenders of senior secured notes in the aggregate principal amount up to the
Maximum Commitment, to be dated the date of issue thereof, to mature
September 30, 2011, to bear interest as provided in Section 2.2 below and to be
in the form of Exhibit A hereto (the “Notes”). The Borrowers shall repay the
outstanding principal balance of the Notes in full in cash on the Maturity Date,
unless accelerated in accordance with Section 10.2 or redeemed or prepaid in
accordance with Section 2.3. The term “Notes” as used herein shall include each
such senior secured note delivered pursuant to any provision of this Agreement
and each such senior secured note delivered in substitution or exchange for, or
otherwise in respect of, any other Note pursuant to any such provision.

Section 2.2 Interest. The Borrowers shall pay interest on the unpaid principal
amount of the Notes at the rates, time and manner set forth below:

(a) Rate of Interest. Each Note shall bear interest on the unpaid principal
amount thereof from the date issued through the date such Note is paid in full
in cash (whether upon final maturity, by redemption, prepayment, acceleration or
otherwise) at the Current Interest Rate. Interest on each Note shall be computed
on the basis of a 360-day year and actual days elapsed and, subject to
Section 2.2(b), shall be payable in arrears for each Payment Month on the first
day of the succeeding Payment Month during the period beginning on the date such
Note is issued (the “Issuance Date”) and ending on, and including, the Maturity
Date (each, an “Interest Date”).

 

16



--------------------------------------------------------------------------------

(b) Interest Payments. Interest on each Note shall be payable on each Interest
Date or at any such other time the Notes become due and payable (whether by
acceleration, redemption or otherwise) to the record holder of such Note on the
applicable Interest Date, in cash; provided that (i) interest accruing on each
Note purchased on the First Closing Date for the period from the First Closing
Date through the six (6) month anniversary thereof (the “Accelerated First
Closing Interest”) shall be due and payable by the Principal Borrower on the
First Closing Date, and (ii) interest accruing on any Note purchased on the
Subsequent Closing Date for the period from the Subsequent Closing Date through
the six (6) month anniversary thereof (the “Accelerated Subsequent Closing
Interest”) shall be due and payable by the Borrowers on the Subsequent Closing
Date; provided further that, to the extent the payment of any Accelerated
Interest by the Borrowers on the First Closing Date or the Subsequent Closing
Date, as applicable, constitutes a prepayment of interest on the unpaid
principal amount of the Notes that would accrue during the time period from the
prepayment of such principal amount of the Notes pursuant to Sections 2.3(b) and
2.3(d) through the six (6) month anniversary of issuance thereof, such payment
of Accelerated Interest shall be applied to the next subsequent interest
period(s) commencing, in each case, with the first interest period following the
applicable six (6) month anniversary date. Each Interest Date shall be
considered the last day of an accrual period for U.S. federal income tax
purposes. Notwithstanding anything herein to the contrary, any payment of
accrued but unpaid interest due and owing on any Note shall be made by cash only
by wire transfer of immediately available funds.

(c) Default Rate. Upon the occurrence of any Event of Default, the Notes shall
bear interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate from
the date of such Event of Default through and including the date such Event of
Default is cured. In the event that such Event of Default is subsequently cured,
the adjustment referred to in the preceding sentence shall cease to be effective
as of the date of such cure; provided that interest as calculated and unpaid at
the Default Rate during the continuance of such Event of Default shall continue
to be due to the extent relating to the days after the occurrence of such Event
of Default through and including the date of cure of such Event of Default.

(d) Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Holders have received interest hereunder in excess of the highest
applicable rate, the amount of such excess interest shall be applied against the
principal amount then outstanding under the Notes to the extent permitted by
applicable law, and any excess interest remaining after such application shall
be refunded promptly to the Borrower.

 

17



--------------------------------------------------------------------------------

Section 2.3 Redemptions and Payments.

(a) Permitted Redemption.

(i) At any time on or after the first anniversary of the First Closing Date, the
Borrowers may, at their option, elect to pay to the Holders of the Notes the
Permitted Redemption Amount (as defined below), on the Permitted Redemption
Date, by redeeming the principal amount of all Notes, in whole (a “Permitted
Redemption”); provided, that the Borrowers have no knowledge that an Event of
Default (including, but not limited to, a Change of Control) exists or will
exist on the date of the Permitted Redemption; provided, further, that
notwithstanding the foregoing, the Borrowers may, at their option, at any time
make Permitted Redemptions in an aggregate Permitted Redemption Amount not to
exceed $5,000,000. On or prior to the date which is the sixth (6th) Business Day
prior to the proposed Permitted Redemption Date, the Borrowers shall deliver
written notice (the “Permitted Redemption Notice”) to the Holders stating
(i) the amount which the Borrowers elect to redeem pursuant to the Permitted
Redemption (the “Permitted Redemption Amount”), which Permitted Redemption
Amount shall be equal to (A) the unpaid outstanding principal amount of all
Notes, (B) all accrued and unpaid interest with respect to such principal
amount, and (C) accrued and unpaid Late Charges with respect to such Permitted
Redemption Amount, and (ii) the proposed Permitted Redemption Date.

(ii) A Permitted Redemption Notice delivered pursuant to this subsection shall
be irrevocable. If the Borrowers elect to redeem pursuant to a Permitted
Redemption under Section 2.3(a), then the Permitted Redemption Amount which is
to be paid to the Holders on the Permitted Redemption Date shall be redeemed by
the Borrowers on the Permitted Redemption Date, and the Borrowers shall pay to
the Holders on the Permitted Redemption Date, by wire transfer of immediately
available funds, an amount in cash equal to the Permitted Redemption Amount.

(b) Mandatory Prepayments.

(i) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any net cash proceeds in excess of
$200,000 in the aggregate from any Asset Sales (other than any Permitted
Dispositions (except pursuant to clause (ii) of such definition)), the Borrowers
shall prepay the Notes as set forth in Section 2.3(d) in an aggregate amount
equal to 50% of such net cash proceeds.

(ii) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries, or the Agent as loss payee, of any net
cash proceeds in excess of $200,000 in the aggregate from any Destruction or
Taking (without giving regard to clauses (i) or (ii) of each such definition),
the Borrower shall prepay the Notes as set forth in Section 2.3(d) in an
aggregate amount equal to 100% of such net cash proceeds, provided, so long as
no default or Event of Default shall have occurred and be continuing on the date
of receipt thereof or caused thereby, Borrowers shall have the option to apply
such net cash proceeds, prior to the date that is 90 days following receipt
thereof, for purposes of the repair, restoration or replacement of the
applicable assets thereof.

 

18



--------------------------------------------------------------------------------

(iii) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any net cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Borrowers or
any of their Subsidiaries (other than to operating companies in the
biotechnology or pharmaceutical industries in connection with strategic
alliances or pursuant to any employee stock or stock option compensation plan),
the Borrowers shall prepay the Notes as set forth in Section 2.3(d) in an
aggregate amount equal to 50% of such net cash proceeds.

(iv) On the date of receipt by the Borrowers or any of their Subsidiaries of any
net cash proceeds from the incurrence of any Indebtedness of the Borrowers or
any of their Subsidiaries (other than with respect to Permitted Indebtedness),
the Borrowers shall prepay the Notes as set forth in Section 2.3(d) in an
aggregate amount equal to 100% of such net cash proceeds.

(v) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any Milestone Payments, the Borrowers
shall prepay the Notes as set forth in Section 2.3(d) with 10% of the proceeds
of such Milestone Payments.

(vi) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any Extraordinary Receipts, the
Borrowers shall prepay the Notes as set forth in Section 2.3(d) in an aggregate
amount equal to 50% of such Extraordinary Receipts, provided that no payment
shall be required pursuant to this Section 2.3(b)(vi) unless the amount of
Extraordinary Receipts received on such date exceeds $100,000.

(vii) Concurrently with any prepayment of the Notes pursuant to this
Section 2.3(b), the Borrowers shall deliver to the Agent a certificate of an
authorized officer thereof demonstrating the calculation of the amount of the
applicable proceeds. In the event that the Borrowers shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate (including as a result of the conversion of non-cash proceeds into
cash), the Borrowers shall promptly make an additional prepayment of the Notes
in an amount equal to such excess, and the Borrowers shall concurrently
therewith deliver to the Agent a certificate of an authorized officer thereof
demonstrating the derivation of such excess.

(c) Waiver of Mandatory Prepayments. Anything contained in Section 2.3(b) to the
contrary notwithstanding, in the event the Borrowers are required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrowers are required to make such Waivable Mandatory Prepayment,
the Borrowers shall notify the Agent of the amount of such prepayment, and the
Agent shall promptly thereafter notify each Holder holding an outstanding Note
of the amount of such Holder’s pro rata share of such Waivable Mandatory
Prepayment and such Holder’s option to refuse such amount. Each such Holder may
exercise such option by giving written notice to the Borrowers and the Agent of
its election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Holder which does not notify the
Borrowers and the Agent of its

 

19



--------------------------------------------------------------------------------

election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option). On the Required Prepayment Date, the Borrowers
shall pay to the Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Holders that have elected not to exercise
such option, to prepay the Notes of such Holders.

(d) Application of Mandatory Prepayments. All mandatory prepayments made
pursuant to Section 2.3(b) and not waived pursuant to Section 2.3(c) shall be
made to the Holders on a pro rata basis with respect to the outstanding Notes.

Section 2.4 Payments. Whenever any payment of cash is to be made by any of the
Borrowers to any Person pursuant to the Notes, such payment shall be made in
lawful money of the United States of America by a check drawn on the account or
accounts of the Borrowers and sent via overnight courier service to such Person
at such address as previously provided to the Borrowers in writing (which
address, in the case of each of the Lenders, shall initially be as set forth on
the Schedule of Lenders attached hereto); provided that (i) any Holder may elect
to receive a payment of cash via wire transfer of immediately available funds by
providing the Borrowers with prior written notice setting out such request and
such Holder’s wire transfer instructions and (ii) Borrowers may elect to make a
payment of cash via wire transfer of immediately available funds in accordance
with wire transfer instructions provided by each Holder upon request therefor.
Whenever any amount expressed to be due by the terms of any Note is due on any
day which is not a Business Day, the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any Interest Date
which is not the date on which this Note is paid in full in cash, the extension
of the due date thereof shall not be taken into account for purposes of
determining the amount of interest due on such date. Any amount due under the
Transaction Documents (other than principal and interest, if the same are
already accruing interest at the Default Rate), which is not paid when due shall
result in a late charge being incurred and payable by the Borrowers in an amount
equal to the Default Rate from the date such amount was due until the same is
paid in full in cash (“Late Charge”). Such Late Charge shall continue to accrue
post-petition in any proceeding under any Bankruptcy Law.

Section 2.5 Dispute Resolution. Except as otherwise provided herein, in the case
of a dispute as to the determination of any amounts due and owing pursuant to a
redemption under Section 2.3 or otherwise or any other similar or related
amount, the Borrowers shall submit the disputed determinations or arithmetic
calculations via facsimile within three (3) Business Days of receipt, or deemed
receipt, of the applicable notice of dispute to the Agent. If the Agent and the
Holders and the Borrowers are unable to agree upon such determination or
calculation within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Agent, then the Borrowers shall,
within three (3) Business Days submit via facsimile the disputed determinations
or arithmetic calculations to an independent outside national accounting firm
specified by Agent. The Borrowers, at the Borrowers’ expense, shall cause the
accountant to perform the determinations or calculations and notify the
Borrowers and the Agent of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

20



--------------------------------------------------------------------------------

Section 2.6 Taxes.

(a) Any and all payments by or on behalf of the Borrowers hereunder and under
any Transaction Document shall be made, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings that are or would be applicable to the Holders, and all liabilities
with respect thereto, excluding (x) income taxes imposed on the net income of a
Holder and (y) franchise taxes imposed on the net income of a Holder, in each
case by the jurisdiction under the laws of which such Holder is organized or
qualified to do business or a jurisdiction or any political subdivision thereof
in which a Holder engages in business activity other than activity arising
solely from the Holder having executed this Agreement and having enjoyed its
rights and performed its obligations under this Agreement or any Transaction
Document (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, being called
“Taxes”). If any Borrower must deduct any Taxes from or in respect of any sum
payable hereunder or under any other Transaction Document to a Holder, (x) the
sum payable shall be increased by the amount (an “additional amount”) necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.6), such Holder shall receive an
amount equal to the sum it would have received had no such deductions been made,
(y) such Borrower shall make such deductions and (z) such Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) The Borrowers will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any Transaction Document, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Transaction Document that are or would be applicable to the Holders (“Other
Taxes”).

(c) The Borrowers jointly and severally agree to indemnify each Holder for the
full amount of Taxes and Other Taxes paid by such Holder and any liability
(including penalties, interest and expenses (including reasonable attorney’s
fees and expenses)) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by such Holder absent manifest error, shall be final
conclusive and binding for all purposes. Such indemnification shall be made
within thirty (30) days after the date such Holder makes written demand
therefor. The Borrowers shall have the right to receive that portion of any
refund of any Taxes and Other Taxes received by a Holder for which any Borrower
has previously paid any additional amount or indemnified such Holder and which
leaves the Holder, after such Borrower’s receipt thereof, in no better or worse
financial position than if no such Taxes or Other Taxes had been imposed or
additional amounts or indemnification paid to the Holder.

Section 2.7 Reissuance.

(a) Transfer. If any Note is to be transferred, the Holder shall surrender such
Note to the Borrowers, whereupon the Borrowers will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with this Section 2.7,
registered as the Holder may

 

21



--------------------------------------------------------------------------------

request, representing the outstanding principal being transferred by the Holder
and, if less than the entire outstanding principal is being transferred, a new
Note (in accordance with this Section 2.7) to the Holder representing the
outstanding principal not being transferred.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Borrowers of evidence
reasonably satisfactory to the Borrowers of the loss, theft, destruction or
mutilation of any Note and (i) in the case of loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to the Borrowers
(provided, however, that if the Holder is an institutional investor, the
affidavit of an authorized partner or officer of such Holder setting forth the
circumstances with respect to such loss, theft or destruction shall be accepted
as satisfactory evidence thereof and no indemnity agreement or other security
shall be required), and (ii) in the case of mutilation, upon surrender and
cancellation of the mutilated Note, the Borrowers shall execute and deliver to
the Holder a new Note (in accordance with this Section 2.7) representing the
outstanding principal.

(c) Note Exchangeable for Different Denominations. The Notes are exchangeable,
upon the surrender thereof by the Holder at the principal office of the
Borrowers, for a new Note or Notes (in accordance this Section 2.7) in principal
amounts of at least $250,000) representing in the aggregate the outstanding
principal of the surrendered Note, and each such new Note will represent such
portion of such outstanding principal as is designated by the Holder at the time
of such surrender.

(d) Issuance of New Notes. Whenever the Borrowers are required to issue a new
Note pursuant to the terms of this Agreement or the Notes, such new Note
(i) shall be of like tenor with the Note being replaced, (ii) shall represent,
as indicated on the face of such new Note, the principal remaining outstanding
(or, in the case of a new Note being issued pursuant to paragraph (a) or (b) of
this Section 2.7, the principal designated by the Holder which, when added to
the principal represented by the other new Notes issued in connection with such
issuance, does not exceed the principal remaining outstanding under the Note
being replaced immediately prior to such issuance of new Notes), (iii) shall
have an issuance date, as indicated on the face of such new Note, which is the
same as the Issuance Date of the Note being replaced, (iv) shall have the same
rights and conditions as the Note being replaced, and (v) shall represent
accrued interest on the principal and Late Charges of the Note being replaced,
from the Issuance Date.

Section 2.8 Registers. The Principal Borrower shall maintain at its principal
executive office (or such other office or agency of the Principal Borrower as it
may designate by notice to each holder of Securities), a register for the Notes
in which the Principal Borrower shall record the name and address of the Person
in whose name the Notes have been issued (including the name and address of each
transferee) and the principal amount of Notes held by such Person. The Principal
Borrower shall keep the register open and available at all times during business
hours for inspection of any Holder or its legal representatives. The Principal
Borrower shall cause its transfer agent to maintain a register for the Shares
which shall record the name and address of the Person in whose name the Shares
have been issued (including the name and address of each transferee) and the
number of Shares held by such Person. The Principal Borrower shall cause the
transfer agent to keep the register open and available for inspection by any
Lender or its legal representatives on the same terms that it makes such
information available to any other holder of shares of Common Stock.

 

22



--------------------------------------------------------------------------------

Section 2.9 Maintenance of Registers. Notwithstanding anything to the contrary
contained herein, the Notes are registered obligations and the right, title, and
interest of each Lender and its assignees in and to such Notes shall be
transferable only upon notation of such transfer in the Register. The Notes
shall only evidence a Lender’s or its assignee’s right, title and interest in
and to the related Notes, and in no event is any such Note to be considered a
bearer instrument or obligation. This Section 2.9 shall be construed so that the
Notes are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.

Section 2.10 Transfer Agent Instructions. The Principal Borrower shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates registered in the name of each Lender or its
respective nominee(s), for the Shares in such amounts as specified from time to
time by each Lender to the Principal Borrower in the form of Exhibit G attached
hereto (the “Irrevocable Transfer Agent Instructions”). The Principal Borrower
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 2.10, and stop transfer instructions to
give effect to the Lock-Up Agreement or Section 6.4 and Section 6.5 hereof, will
be given by the Principal Borrower to its transfer agent with respect to the
Shares, and that the Shares shall otherwise be freely transferable on the books
and records of the Principal Borrower, as applicable, to the extent provided in
this Agreement and the other Transaction Documents. If a Lender effects a sale,
assignment or transfer of Shares in accordance with the Lock-Up Agreement and
Section 6.4 and Section 6.5, the Principal Borrower shall permit the transfer
and shall promptly instruct its transfer agent to issue one or more certificates
in such name and in such denominations as specified by such Lender to effect
such sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144 under the 1933 Act, the transfer
agent shall issue such Shares to such Lender, assignee or transferee, as the
case may be, without any restrictive legend. The Principal Borrower acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
a Lender. Accordingly, the Principal Borrower acknowledges that the remedy at
law for a breach of its obligations under this Section 2.10 will be inadequate
and agrees, in the event of a breach or threatened breach by the Principal
Borrower of the provisions of this Section 2.10, that a Lender shall be
entitled, in addition to all other available remedies, to seek an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

Section 2.11 Common Stock. The Principal Borrower has authorized the issuance to
the Lenders of 1,125,000 Shares of Common Stock, in the aggregate, as of the
First Closing Date. In addition, in connection with the issuance of any Notes on
the Subsequent Closing Date, the Borrower will authorize the issuance to the
Lenders of 375,000 Shares of Common Stock, in the aggregate as of such date.

Section 2.12 Compensation for Increased Costs and Taxes. In the event that any
Holder shall reasonably determine (which determination shall, absent manifest
error, be final and

 

23



--------------------------------------------------------------------------------

conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Holder with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Holder (or its applicable
lending office) to any additional Taxes with respect to this Agreement or any of
the other Transaction Documents or any of its obligations hereunder or
thereunder or any payments to such Holder (or its applicable lending office) of
principal, interest, Late Charges, fees or any other amount payable hereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Holder; or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting such Holder or its obligations hereunder; and the result
of any of the foregoing is to increase the cost to such Holder of holding Notes
hereunder or to reduce any amount received or receivable by such Holder with
respect thereto; then, in any such case, the Borrowers shall promptly pay to
such Holder, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Holder in its
reasonable discretion shall determine) as may be necessary to compensate such
Holder for any such increased cost or reduction in amounts received or
receivable hereunder. Such Holder shall deliver to the Borrowers (with a copy to
the Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Holder under this Section 2.17,
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.

Section 2.13 Capital Adequacy Adjustment. In the event that any Holder shall
have determined that the adoption, effectiveness, phase-in or applicability
after the First Closing Date of any law, rule or regulation (or any provision
thereof) regarding capital adequacy, reserve requirements, or similar
requirements, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Holder
with any guideline, request or directive regarding capital adequacy (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Holder or any corporation controlling such Holder as a
consequence of, or with reference to, such Holder’s Notes or other obligations
hereunder with respect to the Notes to a level below that which such Holder or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Holder or such controlling corporation with
regard to capital adequacy), then from time to time, within five (5) Business
Days after receipt by the Borrowers from such Holder of the statement referred
to in the next sentence, the Borrowers shall pay to such Holder such additional
amount or amounts as will compensate such Holder or such controlling corporation
on an after-tax basis for such reduction. Such Holder shall deliver to the
Borrowers (with a copy to the Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Holder under this Section 2.18, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

 

24



--------------------------------------------------------------------------------

ARTICLE 3

PURCHASE AND SALE OF NOTES AND SHARES

Section 3.1 First Closing. In consideration for each Lender’s payment of its pro
rata share of the First Closing Purchase Price (as defined below), which is set
forth opposite such Lender’s name in column five (5) of the Schedule of Lenders
attached hereto, (i) the Principal Borrower shall issue and sell to each Lender,
and each Lender severally, but not jointly, agrees to purchase from the
Principal Borrower on the First Closing Date (as defined below), a principal
amount of Notes, in substantially the form attached hereto as Exhibit A, as is
set forth opposite such Lender’s name in column three (3) on the Schedule of
Lenders attached hereto, and (ii) the Principal Borrower shall issue to each
Lender on the First Closing Date the number of Shares of Common Stock as is set
forth opposite such Lender’s name in column four (4) on the Schedule of Lenders
attached hereto, including the Common Stock purchase rights associated
therewith. The closing (the “First Closing”) of the purchase of such Securities
by the Lenders shall occur at the offices of Latham & Watkins LLP, Sears Tower,
Suite 5800, 233 South Wacker Drive, Chicago, Illinois 60606. The date and time
of the First Closing (the “First Closing Date”) shall be 10:00 a.m., Chicago
time, on the date hereof, subject to notification of satisfaction (or waiver) of
the conditions to the First Closing set forth in Section 4.1 and Section 5.1
below (or such later date as is mutually agreed to by the Principal Borrower and
each Lender). The aggregate purchase price (the “First Closing Purchase Price”)
of the Notes and the Shares to be purchased by the Lenders at the First Closing
shall be equal to $15,000,000. On the First Closing Date, (i) each Lender shall
pay its pro rata share of the First Closing Purchase Price (less the amounts
withheld by it pursuant to Section 8.25) to the Principal Borrower for the Notes
and the Shares to be issued and sold to such Lender at the First Closing, by
wire transfer of immediately available funds in accordance with the Funds Flow
Letter, and (ii) the Principal Borrower shall deliver to each Lender (A) the
Notes (in the denominations as such Lender shall have requested prior to the
First Closing) which such Lender is then purchasing, duly executed on behalf of
the Principal Borrower and registered in the name of such Lender or its designee
and (B) certificates representing the Shares (in the denominations as such
Lender shall have requested prior to the First Closing) which such Lender is
then purchasing, duly executed on behalf of the Principal Borrower and
registered in the name of such Lender or its designee.

Section 3.2 Subsequent Closing. Subject to the satisfaction (or waiver) of the
conditions to the Subsequent Closing set forth in Sections 4.2 and 5.2 (or such
later date as is mutually agreed to by the Borrowers and each Lender), and
further subject to Section 10.2(a), in consideration for each Lender’s payment
of its pro rata share of the Subsequent Closing Purchase Price (as defined
below), which is set forth opposite such Lender’s name in column (E) of the
Schedule of Lenders attached hereto, (i) the Borrowers shall issue and sell to
each Lender listed in column (A) of the Schedule of Lenders attached hereto, and
each such Lender severally, but not jointly, agrees to purchase from the
Borrowers on the Subsequent Closing Date (as defined below), a principal amount
of Notes, in substantially the form attached hereto as Exhibit A, as is set
forth opposite such Lender’s name in column (C) on the Schedule of Lenders
attached hereto in a notice of purchase and sale (“Notice of Purchase and Sale”)
in the form attached hereto as

 

25



--------------------------------------------------------------------------------

Exhibit L delivered by the Borrowers to each such Lender at least 30 days prior
to the proposed Subsequent Closing Date, and (ii) the Borrowers shall issue to
each such Lender on the Subsequent Closing Date the number of Shares of Common
Stock as is set forth opposite such Lender’s name in column (D) on the Schedule
of Lenders attached hereto. The closing (the “Subsequent Closing”) of the
purchase of such Securities by the Lenders shall occur at the offices of
Latham & Watkins LLP, Sears Tower, Suite 5800, 233 South Wacker Drive, Chicago,
Illinois 60606. The date and time of the Subsequent Closing (the “Subsequent
Closing Date”) shall be 10:00 a.m., Chicago time, on the day that is three
(3) Business Days following the date on which the conditions set forth in shall
be satisfied or waived in accordance with this Agreement, provided that the
Subsequent Closing Date may occur no later than the two (2) year anniversary of
the First Closing Date. The aggregate purchase price (the “Subsequent Closing
Purchase Price”) of the Notes and the Shares to be purchased by the Lenders at
the Subsequent Closing shall be equal to $5,000,000. On the Subsequent Closing
Date, (i) each Lender shall pay its pro rata share of the Subsequent Closing
Purchase Price (less the amounts withheld by it pursuant to Section 8.25) to the
Borrowers for the Notes and the Shares to be issued and sold to such Lender at
the Subsequent Closing, by wire transfer of immediately available funds in
accordance with the Borrowers’ written wire instructions, and (ii) the Borrowers
shall deliver to each Lender (A) the Notes (in the denominations as such Lender
shall have requested prior to the Subsequent Closing) which such Lender is then
purchasing, duly executed on behalf of the Borrowers and registered in the name
of such Lender or its designee and (B) certificates representing the Shares (in
the denominations as such Lender shall have requested prior to the Subsequent
Closing) which such Lender is then purchasing, duly executed on behalf of the
Principal Borrower and registered in the name of such Lender or its designee.

ARTICLE 4

CONDITIONS TO THE BORROWERS’ OBLIGATION TO SELL

Section 4.1 First Closing. The obligations of the Principal Borrower hereunder
to issue and sell the Notes and the Shares to each Lender at the First Closing
are subject to the satisfaction, at or before the First Closing Date, of each of
the following conditions:

(a) Such Lender shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Principal Borrower.

(b) Such Lender and each other Lender shall have delivered to the Principal
Borrower its pro rata portion of the First Closing Purchase Price (less the
amounts withheld by it pursuant to Section 8.25) for the Notes and the Shares
being purchased by such Lender at the First Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Principal Borrower in the funds flow letter (the “Funds Flow Letter”) set forth
on Exhibit E attached hereto.

(c) The representations and warranties of such Lender shall be true and correct
in all material respects as of the date when made and as of the First Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such specific
date).

 

26



--------------------------------------------------------------------------------

Section 4.2 Subsequent Closing. The obligations of the Borrowers hereunder to
issue and sell the Notes and the Shares to each Lender at the Subsequent Closing
is subject to the satisfaction, at or before the Subsequent Closing Date, of
each of the following conditions:

(a) Such Lender and each other Lender shall have delivered to the Borrowers its
pro rata portion of the Subsequent Closing Purchase Price (less the amounts
withheld by it pursuant to Section 8.25) for the Notes and the Shares being
purchased by such Lender at the Subsequent Closing by wire transfer of
immediately available funds pursuant to the written wire instructions provided
by the Borrowers.

(b) The representations and warranties of such Lender shall be true and correct
in all material respects as of the date when made and as of the Subsequent
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date).

ARTICLE 5

CONDITIONS TO EACH LENDER’S OBLIGATION TO PURCHASE

Section 5.1 First Closing. The obligation of each Lender hereunder to purchase
the Notes and the Shares at the First Closing is subject to the satisfaction, at
or before the First Closing Date, of each of the following conditions:

(a) The Principal Borrower shall have executed and delivered to each Lender
(i) the Notes (in such denominations as such Lender shall have requested prior
to the First Closing) being purchased by such Lender at the First Closing
pursuant to this Agreement, (ii) each of the other Transaction Documents to
which it is a party (other than the Transaction Documents contemplated to be
executed and delivered to the Agent pursuant to the other subsections of this
Section 5.1), and (iii) certificates representing the Shares (in such
denominations as such Lender shall have requested prior to the First Closing)
being purchased by such Lender at the First Closing pursuant to this Agreement.

(b) The Principal Borrower shall have delivered to such Lender a letter from the
Principal Borrower’s transfer agent certifying the number of shares of Common
Stock outstanding as of a date within five (5) days of the First Closing Date.

(c) The Principal Borrower shall have executed and delivered to the Lenders the
Registration Rights Agreement.

(d) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Fee Letter and evidence satisfactory to the Agent
that the Principal Borrower shall pay to the Agent on the First Closing Date all
fees and other amounts (including Accelerated First Closing Interest) due and
owing thereon under the Fee Letter, this Agreement and the other Transaction
Documents.

(e) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Security Agreement.

 

27



--------------------------------------------------------------------------------

(f) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent deposit account control agreements and securities
account control agreements, in form and substance satisfactory to the Agent,
executed by the applicable banks, in each case as the Agent may request.

(g) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Affiliate Subordination Agreement.

(h) The Agent shall have received the opinions of Outside Legal Counsel, dated
the First Closing Date, in substantially the forms of Exhibit F attached hereto.

(i) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Funds Flow Letter.

(j) The Principal Borrower shall have delivered to the Agent a copy of the
Irrevocable Transfer Agent Instructions, which instructions shall have been
delivered to and acknowledged in writing by the Principal Borrower’s transfer
agent.

(k) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate evidencing its incorporation and good
standing in its jurisdiction of incorporation issued by the Secretary of State
of such jurisdiction, as of a date reasonably proximate to the First Closing
Date.

(l) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate evidencing its qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Principal Borrower is qualified to
conduct business and failure to so qualify would cause a Material Adverse
Effect, as of a date reasonably proximate to the First Closing Date.

(m) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate as to the fact that no action has been
taken with respect to any merger, consolidation, liquidation or dissolution of
the Principal Borrower, or with respect to the sale of substantially all of its
assets, nor is any such action pending or contemplated.

(n) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certified copy of the Principal Borrower’s certificate
or articles of incorporation, as certified by the Secretary of State of its
jurisdiction of incorporation, as of a date reasonably proximate to the First
Closing Date.

(o) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate, executed by the secretary of the
Principal Borrower and dated the First Closing Date, as to (i) the resolutions
consistent with Section 7.2 as adopted by the Principal Borrower’s board of
directors in a form reasonably acceptable to the Agent, (ii) the Principal
Borrower’s articles or certificate of incorporation, each as in effect at the
First Closing, (iii) the Principal Borrower’s bylaws, each as in effect at the
First Closing, and (iv) no action having been taken by the Principal Borrower or
its stockholders, directors or officers in contemplation of any amendments to
items (i), (ii), or (iii) listed in this Section 5.1(o), as certified in the
form attached hereto as Exhibit H.

 

28



--------------------------------------------------------------------------------

(p) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the First Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the First Closing Date, either (A) in writing by the SEC or the Principal
Market or (B) by falling below the minimum listing maintenance requirements of
the Principal Market.

(q) The Principal Borrower shall have obtained all governmental, regulatory and
third party consents and approvals, if any, necessary for the sale of the
Securities at the First Closing.

(r) The Principal Borrower shall have obtained and delivered to the Agent
searches of UCC filings in the jurisdictions of formation or incorporation of
the Principal Borrower, the jurisdiction of the chief executive offices of the
Principal Borrower and each jurisdiction where any Collateral is located or
where a filing would need to be made in order to perfect the Agent’s and
Holders’ security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than
Permitted Liens.

(s) The Principal Borrower shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s and Holders’ security interest in the
Collateral.

(t) The Principal Borrower shall have authorized the filing of the Intellectual
Property Security Agreements in the U.S. Patent and Trademark Office and the
U.S. Copyright Office, as applicable.

(u) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent, with respect to each fee interest in real property
owned by the Principal Borrower as of the First Closing Date, the following:

(i) a fully executed and notarized Mortgage, in proper form for recording in all
applicable jurisdictions;

(ii) an opinion of counsel in the state in which such Mortgage is to be recorded
with respect to the enforceability of the form of Mortgage to be recorded in
such state and such other matters as Agent may request, in each case in form and
substance satisfactory to Agent;

(iii) (A) a title insurance policy or unconditional commitment therefore issued
by one or more title companies satisfactory to the Agent with respect to such
mortgaged property in amounts satisfactory to the Agent, together with a title
report issued by a title company with respect thereto, dated as of as of a date
reasonably proximate to the First Closing Date, each in form and substance
satisfactory to the Agent; and (B) evidence satisfactory to the Agent that the
Principal Borrower has paid to the title company all expenses and premiums of
the title company and all other sums required in connection with the issuance of
each such title policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording such
Mortgage in the appropriate real estate records;

 

29



--------------------------------------------------------------------------------

(iv) a flood certification with respect to such mortgaged property and evidence
of flood insurance, if necessary, in each case in form and substance
satisfactory to the Agent;

(v) a survey of such mortgaged property, certified to the Agent and dated as of
a date reasonably proximate to the First Closing Date, in form and substance
satisfactory to the Agent; and

(vi) such other agreements and documents relating to such Mortgage and mortgaged
property as the Agent or its counsel may reasonably request.

(v) The Principal Borrower shall have delivered, or caused to be delivered, to
the Agent such information in form, scope and substance reasonably satisfactory
to the Agent regarding environmental matters relating to all real property
owned, leased, operated or used by the Principal Borrower as of the First
Closing Date.

(w) The Principal Borrower shall use its reasonable best efforts to have
executed and delivered, or caused to be delivered, to the Agent such landlord
waivers, collateral access agreements or other similar documents as the Agent
may request.

(x) The Principal Borrower shall have delivered, or caused to be delivered, to
the Agent certificates evidencing any Pledged Equity (as defined in the Security
Agreement) pledged to the Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock or unit powers attached thereto.

(y) The Agent shall have received a certificate from the chief financial officer
of the Principal Borrower in form and substance satisfactory to the Agent,
supporting the conclusions that, after giving effect to the transactions
contemplated by the Transaction Documents, the Principal Borrower and each of
its Subsidiaries are not Insolvent.

(z) Since June 30, 2008, there shall have been no change (other than any
reduction in comparable store sales) which has had or could reasonably be
expected to have a Material Adverse Effect.

(aa) The Agent shall have received certificates from the Principal Borrower’s
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, together with endorsements naming the Agent, for the benefit of the
Holders, as additional insured and lender’s loss payee thereunder.

(bb) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Post-Closing Obligations Letter.

(cc) The Principal Borrower shall have caused to be delivered to the Agent
evidence satisfactory to the Agent that the holders of the Affiliate Notes have
consented in all respects to the execution, delivery and performance of this
Agreement and the other Transaction Documents, including the incurrence of
Indebtedness and Liens hereunder and thereunder.

 

30



--------------------------------------------------------------------------------

(dd) The representations and warranties of the Principal Borrower shall be true
and correct as of the date when made and as of the First Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
the Principal Borrower shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the
Principal Borrower at or prior to the First Closing Date. The Agent shall have
received certificates, executed by the chief executive officer of the Principal
Borrower, dated the First Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Agent, in the form attached
hereto as Exhibit I.

(ee) The Principal Borrower shall have executed and/or delivered to the Agent
such other documents relating to the transactions contemplated by this Agreement
as the Agent or its counsel may reasonably request.

(ff) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the issuance of the Notes
at the First Closing.

Section 5.2 Subsequent Closing. The obligation of each Lender listed in column
(A) on the Schedule of Lenders attached hereto to purchase the Notes and the
Shares at the Subsequent Closing is subject to the satisfaction, at or before
the Subsequent Closing Date, of each of the following conditions:

(a) Each Borrower, as applicable, shall have executed and delivered to such
Lender (i) the Notes (in such denominations as such Lender shall have requested
prior to the Subsequent Closing) being purchased by such Lender at the
Subsequent Closing pursuant to this Agreement, (ii) each of the other
Transaction Documents to which it is a party (other than the Transaction
Documents contemplated to be executed and delivered to the Agent pursuant to the
other subsections of this Section 5.2), and (iii) certificates representing the
Shares (in such denominations as such Lender shall have requested prior to the
Subsequent Closing) being purchased by such Lender at the Subsequent Closing
pursuant to this Agreement.

(b) The Borrowers shall have delivered, or caused to be delivered, to the Agent
evidence satisfactory to the Agent that the Borrowers shall pay to the Agent on
the Subsequent Closing Date all fees and other amounts (including Accelerated
Subsequent Closing Interest) due and owing thereon under the Fee Letter, this
Agreement and the other Transaction Documents.

(c) If the Subsequent Closing Date occurs more than six (6) months following the
First Closing Date, the Agent shall have received the opinions of the Borrowers’
Outside Legal Counsel, dated the Subsequent Closing Date, in form and substance
satisfactory to such Agent.

 

31



--------------------------------------------------------------------------------

(d) If the Subsequent Closing Date occurs more than six (6) months following the
First Closing Date, each Borrower shall have executed and delivered, or caused
to be delivered, to the Agent a certificate evidencing the formation or
incorporation and good standing of such Borrower in such entity’s jurisdiction
of formation or incorporation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date reasonably proximate to the
Subsequent Closing Date.

(e) If the Subsequent Closing Date occurs more than six (6) months following the
First Closing Date, each Borrower shall have executed and delivered, or caused
to be delivered, to the Agent a certificate evidencing such Borrower’s
qualification as a foreign corporation or other entity and good standing issued
by the Secretary of State (or comparable office) of each jurisdiction in which
such Borrower conducts business, as of a date reasonably proximate to the
Subsequent Closing Date.

(f) Each Borrower shall have executed and delivered, or caused to be delivered,
to the Agent a certificate as to the fact that no action has been taken with
respect to any merger, consolidation, liquidation or dissolution of such
Borrower, or with respect to the sale of substantially all of its assets, nor is
any such action pending or contemplated.

(g) If the Subsequent Closing Date occurs more than six (6) months following the
First Closing Date, each Borrower shall have executed and delivered, or caused
to be delivered, to the Agent a certified copy of such Borrower’s certificate or
articles of incorporation (or other applicable governing document), as certified
by the Secretary of State (or comparable office) of such entity’s jurisdiction
of formation or incorporation, as of a date reasonably proximate to the
Subsequent Closing Date.

(h) Each Borrower shall have executed and delivered, or caused to be delivered,
to Agent a certificate, executed by the Secretary of such Borrower and dated the
Subsequent Closing Date, as to (i) the resolutions consistent with Section 7.2
as adopted by such Borrower’s board of directors (or other governing body) in a
form reasonably acceptable to the Agent, (ii) such Borrower’s articles or
certificate of incorporation (or other applicable governing document), each as
in effect at the Subsequent Closing, (iii) such Borrower’s bylaws (or other
applicable governing document), each as in effect at the Subsequent Closing, and
(iv) no action having been taken by such Borrower or its stockholders, directors
or officers in contemplation of any amendments to items (i), (ii), or
(iii) listed in this Section 5.2(h), as certified, in the form attached hereto
as Exhibit H.

(i) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Subsequent
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Subsequent Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

(j) Each of the Borrowers shall have obtained all governmental, regulatory and
third party consents and approvals, if any, necessary for the sale of the
Securities at the Subsequent Closing.

 

32



--------------------------------------------------------------------------------

(k) If the Subsequent Closing Date occurs more than six (6) months following the
First Closing Date, each of the Borrowers shall have obtained and delivered to
the Agent searches of UCC filings in the jurisdictions of formation or
incorporation of each of the Borrowers, the jurisdiction of the chief executive
offices of each of the Borrowers and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the Agent’s
and Holders’ security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens.

(l) Each of the Borrowers shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s and Holders’ security interest in the
Collateral.

(m) The Agent shall have received a certificate from the chief financial officer
of the Principal Borrower in form and substance satisfactory to the Agent,
supporting the conclusions that, after giving effect to the transactions
contemplated by the Transaction Documents, the Principal Borrower and each of
its Subsidiaries are not Insolvent.

(n) The representations and warranties of each Borrower shall be true and
correct as of the date when made and as of the Subsequent Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
each Borrower shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by each Borrower at or prior to the
Subsequent Closing Date. The Agent shall have received certificates, executed by
the chief executive officer of each Borrower, dated the Subsequent Closing Date,
to the foregoing effect and as to such other matters as may be reasonably
requested by the Agent, in the form attached hereto as Exhibit I.

(o) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the issuance of the Notes
at the Subsequent Closing; and there shall have been no event or occurrence or
series of events or occurrences that, individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect. The Agent
shall have received certificates, executed by the chief executive officer of
each Borrower, dated the Subsequent Closing Date, to the foregoing effect.

(p) The Borrowers shall be in pro forma compliance with Section 8.1(a) and
Section 8.1(b), after giving effect to the issuance of the Notes. The Agent
shall have received a certificate, executed by the chief executive officer of
each Borrower, dated the Subsequent Closing Date, to the foregoing effect.

(q) Since the First Closing, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect, as determined in
the Agent’s sole discretion, or any disruption or adverse change in the
financial, banking and/or capital markets that, in the sole judgment of the
Agent, could impair the syndication and/or the market value for the Notes.

 

33



--------------------------------------------------------------------------------

(r) Each of the Borrowers shall have executed and/or delivered to the Agent such
other documents relating to the transactions contemplated by this Agreement as
the Agent or its counsel may reasonably request.

ARTICLE 6

LENDER’S REPRESENTATIONS AND WARRANTIES

Each Lender represents and warrants (severally and not jointly) with respect to
only itself that:

Section 6.1 No Public Sale or Distribution. Such Lender is acquiring the Notes
and the Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in a manner that would
violate the 1933 Act, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Lender does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Such Lender does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

Section 6.2 Investor Status. Such Lender is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

Section 6.3 No Governmental Review. Such Lender understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

Section 6.4 Transfer or Resale. Such Lender understands that, except as provided
in the Registration Rights Agreement, the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred except pursuant to an effective
registration statement or an exemption from registration; provided, however,
that, subject to the terms of the Lock-Up Agreement, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed by the Principal Borrower to be a transfer, sale or assignment of the
Securities hereunder, and no Lender effecting such a pledge of Securities shall
be required to provide the Borrowers with any notice thereof or otherwise make
any delivery to the Borrowers pursuant to this Agreement or any other
Transaction Document, including, without limitation, this Section 6.4.

 

34



--------------------------------------------------------------------------------

Section 6.5 Legends. Such Lender understands that the certificates or other
instruments representing the Notes and, until removed in accordance with the
Registration Rights Agreement, the certificates representing the Shares, except
as set forth below, shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES, PROVIDED SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.

The legend set forth above shall be removed and the Borrowers or the Principal
Borrower, as applicable, shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped, if (i) such Securities are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Borrowers or the
Principal Borrower, as applicable, with an opinion of counsel, in a form
reasonably acceptable to the Principal Borrower, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act, or (iii) such Securities are sold,
assigned or transferred pursuant to Rule 144 under the 1933 Act, or such holder
provides the Borrowers or the Principal Borrower, as applicable, with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
Rule 144 under the 1933 Act.

Section 6.6 Residency. Each Lender is a resident of that jurisdiction specified
below its address on the Schedule of Lenders attached hereto.

ARTICLE 7

BORROWERS’ REPRESENTATIONS AND WARRANTIES

As an inducement to the Agent and the Lenders to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Borrowers
jointly and severally represents and warrants to each of the Agent and the
Lenders that each and all of the following representations and warranties (as
supplemented by the disclosure schedules delivered to the Agent and the Lenders
contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) are true and correct as of the applicable Closing Date. The
Schedules shall be arranged by the Borrowers in paragraphs corresponding to the
sections and subsections contained in this ARTICLE 7.

 

35



--------------------------------------------------------------------------------

Section 7.1 Organization and Qualification. The Principal Borrower and its
subsidiaries (which, for purposes of this Agreement, means any entity in which
the Principal Borrower, directly or indirectly, owns at least 50% of the Capital
Stock or other Equity Interests) (“Subsidiaries”) are entities duly incorporated
or organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed or incorporated, and have the requisite
power and authorization to own their properties, carry on their business as now
being conducted, enter into the Transaction Documents to which they are party
and carry out the transactions contemplated thereby. Each of the Principal
Borrower and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. Except as set forth on
Schedule 7.1, (i) the Principal Borrower has no Subsidiaries and (ii) all
Capital Stock or other equity or similar interests of the Subsidiaries is
directly or indirectly owned by the Principal Borrower. Unigene UK conducts no
business, has no material assets and has no material liabilities.

Section 7.2 Authorization; Enforcement; Validity. Each of the Borrowers has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the Notes, the Registration Rights Agreement, the Lock-Up
Agreement, the Irrevocable Transfer Agent Instructions, the Security Agreement,
the Fee Letter, the Mortgages, the Intellectual Property Security Agreements,
the Affiliate Subordination Agreement and each of the other agreements,
documents and certificates entered into by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the
Borrowers have been duly authorized by each of the Borrowers’ respective board
of directors (or other governing body) and the consummation by the Borrowers of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Notes by the Borrower and the issuance of the Shares by the
Principal Borrower, have been duly authorized by the Borrowers’ board of
directors (or other governing body) and the Principal Borrower’s board of
directors, respectively, and (other than the filing with the SEC of a Form D and
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement and other than filings with “Blue Sky” authorities
as required therein) no further filing, consent, or authorization is required by
any Borrower, its board of directors (or other governing body) or its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by each of the Borrowers party thereto, and constitute
the legal, valid and binding obligations of each of the Borrowers party thereto,
enforceable against each of such Borrowers in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

Section 7.3 Issuance of Securities. The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all taxes, liens and charges with respect to the issue thereof. The Shares
are (or, in the case of any Shares issued on

 

36



--------------------------------------------------------------------------------

a Subsequent Closing Date, upon issuance will be) duly authorized, validly
issued, fully paid (assuming that at least $0.01, par value per share, has been
assigned to each Lender’s pro rata share of the First Closing Purchase Price for
the Shares such Lender is purchasing hereunder) and non-assessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Assuming the truth and accuracy of the representations
and warranties of each Lender set forth in ARTICLE 6 of this Agreement, the
issuance by the Borrowers of the Notes and the issuance by the Principal
Borrower of the Shares to the Lenders is exempt from registration under the 1933
Act.

Section 7.4 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Borrowers party thereto and the consummation by the
Borrowers of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the Shares) will not
(i) result in a violation of any Borrower’s or Subsidiary’s certificate or
articles of incorporation or bylaws or other governing documents, or the terms
of any capital stock or other equity interests of the Principal Borrower or any
of its Subsidiaries; (ii) conflict with, or constitute a breach or default (or
an event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Principal Borrower, any of the other Borrowers or any of their Subsidiaries
is a party; (iii) result in any “price reset” or other material change in or
other modification to the terms of any Indebtedness, Equity Interests or other
securities of the Principal Borrower or any of its Subsidiaries; or (iv) result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, (A) any Environmental Laws, or (B) federal and
state securities laws or (C) the rules and regulations of the Principal Market
applicable to the Principal Borrower or its Subsidiaries or by which any
property or asset of the Principal Borrower or its Subsidiaries is bound or
affected.

Section 7.5 Consents. No Borrower is required to obtain any consent,
authorization, approval, order, license, franchise, permit, certificate or
accreditation of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or authority or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case in
accordance with the terms hereof or thereof (other than (w) the filing with the
SEC of (i) a Form D and one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement and (ii) any other filings
required pursuant to the 1933 Act or the 1934 Act, (x) filings with “Blue Sky”
authorities as required thereby, (y) filings required by the Security Documents
and (z) as set forth on Schedule 7.5). All consents, authorizations, approvals,
orders, licenses, franchises, permits, certificates or accreditations of,
filings and registrations which the Borrowers are required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the First
Closing Date, and each Borrower is unaware of any facts or circumstances which
might prevent any of the Borrowers from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. Except
as set forth in Schedule 7.5, the Principal Borrower is not in violation of the
listing requirements of the Principal Market and has no knowledge of the
occurrence of any facts which would reasonably lead to delisting or suspension
of the Common Stock by the Principal Market in the foreseeable future.

 

37



--------------------------------------------------------------------------------

Section 7.6 Subsidiary Rights. Except as set forth on Schedule 7.6, each
Borrower has the unrestricted right to vote, and (subject to limitations imposed
by applicable law) to receive dividends and distributions on, all capital and
other equity securities of its Subsidiaries as owned by the Principal Borrower
or such Subsidiary.

Section 7.7 Equity Capitalization. As of the First Closing Date, the authorized
capital stock of the Principal Borrower consists of 135,000,000 shares of Common
Stock, of which, as of the First Closing Date, 90,077,676 shares (including the
Shares issued hereunder) are issued and outstanding. All of such outstanding
shares of Capital Stock or other Equity Interests of the Principal Borrower and
its Subsidiaries have been duly authorized, validly issued and are fully paid
and nonassessable. Except as set forth on Schedule 7.7: (i) none of any
Borrower’s or Subsidiary’s Capital Stock or other Equity Interest in such
Borrower or Subsidiary is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by such Borrower or
Subsidiary; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
Capital Stock or other Equity Interest in any of the Borrowers or any of their
Subsidiaries, or contracts, commitments, understandings or arrangements by which
any of the Borrowers or any of their Subsidiaries is or may become bound to
issue additional Capital Stock or other Equity Interest in such Borrower or
Subsidiary or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interest in any of the Borrowers or any of their Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of any of the Borrowers or any of their Subsidiaries or by which any of the
Borrowers or any of their Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with any of the Borrowers or any of
their Subsidiaries; (v) there are no agreements or arrangements under which any
of the Borrowers or any of their Subsidiaries is obligated to register the sale
of any of its securities under the 1933 Act (except the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of any of
the Borrowers or any of their Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which any of the Borrowers or any of their Subsidiaries is or
may become bound to redeem a security of any of the Borrowers or any of their
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) none of the Borrowers or any of their Subsidiaries has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) none of the Borrowers or any of their
Subsidiaries has any liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Borrowers’ and their Subsidiaries’
respective businesses. Prior to the applicable Closing, the Borrowers have
provided to the Lenders true, correct and complete copies of (i) each Borrower’s
and Subsidiary’s certificate or articles of incorporation (or other applicable
governing document), as amended and as in effect on the applicable Closing Date,
and (ii) each Borrower’s and Subsidiary’s bylaws, as amended and as in effect on
the applicable Closing Date (or other applicable governing document). Schedule
7.7 identifies all outstanding securities convertible into, or exercisable or
exchangeable for, shares of Capital Stock or other Equity Interests in any of
the Borrowers or any of their Subsidiaries and the material rights of the
holders thereof in respect thereto.

 

38



--------------------------------------------------------------------------------

Section 7.8 Indebtedness and Other Contracts. Except as disclosed on Schedule
7.8, neither the Principal Borrower nor any of its Subsidiaries (i) has any
outstanding Indebtedness, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, or (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness or any contract, agreement or instrument entered into in
connection therewith that could reasonably be expected to result in a Material
Adverse Effect.

Section 7.9 Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between any of the Borrowers or any of their
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Principal Borrower in its 1934 Act filings and
is not so disclosed or that otherwise would be reasonably likely to have a
Material Adverse Effect.

Section 7.10 Ranking of Notes. No Indebtedness of any of the Borrowers or any of
their Subsidiaries will rank senior to or pari passu with the Notes in right of
payment or collectability, whether with respect to payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise (other than
Permitted Indebtedness that is not Affiliate Indebtedness, which Permitted
Indebtedness may be pari passu with the Notes in right of payment).

Section 7.11 Title. Except as described on Schedule 7.11, each of the Borrowers
and Subsidiaries has (i) good and marketable title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in Intellectual Property Rights), and
(iv) good and marketable title to (in the case of all other personal property)
all of its real property and other properties and assets owned by it which are
material to the business of such Borrower or Subsidiary, in each case free and
clear of all liens, encumbrances and defects, other than Permitted Liens. Any
real property and facilities held under lease by any of the Borrowers or any of
their Subsidiaries are held by it under valid, subsisting and enforceable
leases.

Section 7.12 Intellectual Property Rights. Each of the Borrowers and
Subsidiaries owns or possesses adequate and valid rights to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) that are necessary to conduct its respective
businesses as now conducted, and such Intellectual Property Rights are free and
clear of all liens, encumbrances and defects other than Permitted Liens. No
Borrower’s or Subsidiary’s Intellectual Property Rights have expired or
terminated, or are expected to expire or terminate within five (5) years from
the First Closing Date. Except as described on Schedule 7.12, (i) none of the
Borrowers or any of their Subsidiaries has any knowledge of any infringement,
misappropriation, dilution or other violation by any of the Borrowers or any of
their Subsidiaries of Intellectual Property Rights of other Persons; (ii) none
of the Borrowers or any of their Subsidiaries has any knowledge of any

 

39



--------------------------------------------------------------------------------

infringement, misappropriation, dilution or other violation by any other Persons
of the Intellectual Property Rights of the Borrowers or any of their
Subsidiaries; (iii) there is no claim, action or proceeding pending or, to the
knowledge of each of the Borrowers, threatened in writing, against any of the
Borrowers or any of their Subsidiaries regarding its Intellectual Property
Rights or the Intellectual Property Rights of other Persons; and (iv) none of
the Borrowers or the Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. Each of the Borrowers and the Subsidiaries has taken and is taking
commercially reasonable security measures, consistent with industry standards,
to maintain and protect the secrecy, confidentiality and value of its
Intellectual Property Rights.

Section 7.13 Creation, Perfection, and Priority of Liens. The Security Documents
are effective to create in favor of the Agent, for the benefit of the Lenders, a
legal, valid, binding, and (upon the filing of the appropriate UCC financing
statements and the recording of the Mortgages) enforceable perfected first
priority security interest and Lien in the Collateral described therein as
security for the obligations under the Notes to the extent that a legal, valid,
binding, and enforceable security interest and Lien in such Collateral may be
created under applicable law including without limitation, the uniform
commercial code as in effect in any applicable jurisdiction (“UCC”) and any
other applicable governmental agencies.

Section 7.14 Absence of Certain Changes. Except as disclosed in Schedule 7.14,
since June 30, 2008 (the “Diligence Date”), there has been no material adverse
change in the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Principal Borrower or any
of its Subsidiaries. Except as disclosed in Schedule 7.14, since the Diligence
Date, the Principal Borrower and each of its Subsidiaries has not (i) declared
or paid any dividends, (ii) sold any assets (other than the sale of Inventory in
the ordinary course of business) or (iii) had capital expenditures, individually
or in the aggregate, in excess of $500,000. None of the Borrowers or any of
their Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor do the Borrowers or any of their Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. None of the Borrowers or any of their
Subsidiaries intends to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt). None of the Borrowers or any of their Subsidiaries has
any knowledge of any facts or circumstances which leads it to believe that it
will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within three (3) years from the First
Closing Date. No Borrower or Subsidiary is, as of the applicable Closing Date,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will be Insolvent.

Section 7.15 Absence of Litigation. Except as set forth in Schedule 7.15, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency (including, without limitation, the SEC,
self-regulatory organization or other governmental body) (in each case, a
“Proceeding”) pending or, to the knowledge of any Borrower, threatened in
writing against or affecting any Borrower, the Common Stock or any of the
Principal Borrower’s Subsidiaries or any of Principal Borrower’s or its
Subsidiaries’ officers or directors which (i) could reasonably be expected to
result in a Material Adverse Effect, (ii) if

 

40



--------------------------------------------------------------------------------

adversely determined, could reasonably be expected to result in a Material
Adverse Effect, or (iii) questions the validity of this Agreement or any of the
other Transaction Documents or any of the transactions contemplated hereby or
thereby or any action taken or to be taken pursuant hereto or thereto.

Section 7.16 No Undisclosed Events, Liabilities, Developments or Circumstances.
Except for the transactions contemplated by the Transaction Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur or may occur with respect to any of the Borrowers or any
of their Subsidiaries or their respective business, properties, prospects,
operations or financial condition, that would be required to be disclosed by the
Principal Borrower under applicable securities laws on a registration statement
on Form S-1 filed with the SEC relating to an issuance and sale by the Principal
Borrower of its Common Stock and which has not been publicly announced.

Section 7.17 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by any
of the Borrowers or any of their Subsidiaries to arise, between any of the
Borrowers or any of their Subsidiaries and the accountants and lawyers formerly
or presently employed by the Borrowers and their Subsidiaries which could affect
the ability of the Borrowers to perform any of their obligations under any of
the Transaction Documents.

Section 7.18 No General Solicitation; Placement Agent’s Fees. None of the
Borrowers, nor any of their Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares. The Principal Borrower shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Lenders or their investment advisors) relating
to or arising out of the transactions contemplated hereby. The Principal
Borrower shall pay, and hold each Lender harmless against, any liability, loss
or expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. Except as described on
Schedule 7.18, no Borrower has engaged any placement agent or other agent in
connection with the sale of the Shares.

Section 7.19 No Integrated Offering. None of the Borrowers, any of their
Affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by any of the Borrowers for purposes of the 1933
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any national securities exchange
or automated quotation system on which any of the securities of the Principal
Borrower or any other Borrower are listed or designated. None of the Borrowers,
their Affiliates or any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any of the Securities under the 1933 Act (except as set forth in the
Registration Rights Agreement) or cause the offering of the Securities to be
integrated with other offerings. None of the Borrowers has a registration
statement pending before the SEC or currently under the SEC’s review.

 

41



--------------------------------------------------------------------------------

Section 7.20 Tax Status. Each of the Borrowers and its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject, except prior to the First Closing Date where any failure to do so did
not result in any material penalties to the Borrowers or its Subsidiaries,
(ii) has paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) has set aside on its books adequate
reserves in accordance with GAAP for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be delinquent by the
taxing authority of any jurisdiction (other than those being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and subject to adequate reserves taken by the Borrowers as shall be required in
conformity with GAAP), and the officers of each of the Borrowers and its
Subsidiaries know of no basis for any such claim.

Section 7.21 Transfer Taxes. On each applicable Closing Date, all stock transfer
or other taxes (other than income or similar taxes) which are required to be
paid in connection with the sale and transfer of the Securities to be sold to
each Lender hereunder will be, or will have been, fully paid or provided for by
the Borrowers, and all laws imposing such taxes will be or will have been
complied with.

Section 7.22 Conduct of Business; Regulatory Permits. None of the Borrowers or
any of their Subsidiaries is in violation of any term of or in default under its
certificate or articles of incorporation or bylaws or other governing documents.
None of the Borrowers or any of their Subsidiaries is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to such Borrowers or Subsidiaries. Without limiting the generality of
the foregoing, except as set forth on Schedule 7.22, the Principal Borrower is
not in material violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of the occurrence of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as set
forth on Schedule 7.22, during the one (1) year period prior to the First
Closing Date, (i) the Common Stock has been designated for quotation or listed
on the Principal Market, (ii) trading in the Common Stock has not been suspended
by the SEC or the Principal Market and (iii) the Principal Borrower has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. Except as set forth on Schedule 7.22, each of the Borrowers and their
Subsidiaries possesses all material consents, authorizations, approvals, orders,
licenses, franchises, permits, certificates, accreditations and permits issued
by the FDA and all other appropriate regulatory authorities necessary to conduct
their respective businesses, and none of the Borrowers or any of their
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such consents, authorizations, approvals, orders,
licenses, franchises, permits, certificates, accreditations or permits.

Section 7.23 Foreign Corrupt Practices. None of the Borrowers or any of their
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of any of the Borrowers or any of their Subsidiaries has, in the
course of its actions for, or on behalf of, any of the Borrowers or any of their
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;

 

42



--------------------------------------------------------------------------------

(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

Section 7.24 Sarbanes-Oxley Act. The Principal Borrower is in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
applicable to the Principal Borrower as of the applicable Closing Date, and any
and all applicable rules and regulations promulgated by the SEC thereunder that
are applicable to the Principal Borrower as of the applicable Closing Date,
except where the failure to be in compliance would not have a Material Adverse
Effect.

Section 7.25 Environmental Laws. Except as set forth on Schedule 7.25, each of
the Borrowers and its Subsidiaries (a) (i) is in compliance with any and all
Environmental Laws, (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its respective
businesses, (iii) is in compliance with all terms and conditions of any such
permit, license or approval, and (iv) has no outstanding Liability under any
Environmental Laws and is not aware of any facts that could reasonably result in
Liability under any Environmental Laws, in each of the foregoing clauses of this
clause (a), except to the extent a Material Adverse Effect could not reasonably
be expected to occur, and (b) has provided Agent and Lenders with copies of all
environmental reports, assessments and other documents in any way related to any
actual or potential Liability under any Environmental Laws.

Section 7.26 Margin Stock. No Borrower nor any of its respective Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds from the
issuance of any Note will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

Section 7.27 ERISA. Except as set forth on Schedule 7.27, none of the Borrowers
nor any ERISA Affiliate (a) maintains or has maintained any Pension Plan,
(b) contributes or has contributed to any Multiemployer Plan or (c) provides or
has provided post-retirement medical or insurance benefits with respect to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the Code or applicable state law). Except as set forth
on Schedule 7.27, none of the Borrowers nor any ERISA Affiliate has received any
notice or has any knowledge to the effect that it is not in full compliance with
any of the requirements of ERISA, the Code or applicable state law with respect
to any Employee Benefit Plan. No ERISA Event exists. Each Employee Benefit Plan
which is intended to qualify under the Code has received a favorable
determination letter (or opinion letter in the case of a prototype Employee
Benefit Plan) to the effect that such Employe Benefit Plan is so qualified and
to Borrower’s knowledge, there exists no reasonable basis for the revocation of
such determination or opinion letter. None of the Borrowers nor any ERISA
Affiliate has (i) any unpaid minimum required contributions under any Plan,
whether or not waived, (ii) any liability under Section 4201 or 4243 of ERISA
for any withdrawal, or partial withdrawal, from any

 

43



--------------------------------------------------------------------------------

Multiemployer Plan, (iii) a Pension Plan that is “at risk” within the meaning of
Section 430 of the Code, (iv) received notice from any Multiemployer Plan that
it is either in endangered or critical status within the meaning of Section 432
of the Code or (v) any liability or knowledge of any facts or circumstances
which could result in any liability to the PBGC, the Internal Revenue Service,
the Department of Labor or any participant in connection with any Employee
Benefit Plan (other than routine claims for benefits under the Employee Benefit
Plan).

Section 7.28 Investment Company. None of the Borrowers or any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

Section 7.29 U.S. Real Property Holding Corporation. None of the Borrowers or
any of their Subsidiaries is, nor has it ever been, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, as amended, and the
Borrowers will so certify upon the request of any Lender.

Section 7.30 Internal Accounting and Disclosure Controls. The Principal Borrower
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Principal Borrower maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the 1934 Act) that are effective
in ensuring that information required to be disclosed by the Principal Borrower
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Principal Borrower in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Principal Borrower’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the First Closing Date, none of
the Borrowers or any of their Subsidiaries has received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of any of the
Borrowers or any of their Subsidiaries.

Section 7.31 SEC Documents; Financial Statements. The Principal Borrower’s
Common Stock is registered under Section 12(b) of the 1934 Act. Except for the
10-Q report in respect of the Fiscal Quarter ended June 30, 2005, the Principal
Borrower has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the applicable
Closing Date and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all

 

44



--------------------------------------------------------------------------------

material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Except as described on Schedule 7.31, as of their respective dates,
the financial statements of the Principal Borrower included in the SEC Documents
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. Such
financial statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Principal Borrower as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

Section 7.32 Manipulation of Price; Securities.

(a) Neither any of the Borrowers or any of their Subsidiaries, nor any officer,
director or Affiliate of any of the Borrowers or any of their Subsidiaries, and
to each such Person’s knowledge, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Principal
Borrower or any other Borrower or Subsidiary to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities (except for customary
placement fees payable in connection with this transaction), or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Principal Borrower or such Borrower or Subsidiary
(except for customary placement fees payable in connection with this
transaction).

(b) Since the Diligence Date, neither any officer, director or Affiliate of any
of the Borrowers or any of their Subsidiaries, nor any Affiliate of any of the
foregoing, or anyone acting on their behalf has sold, bid, purchased or traded
in the Common Stock of the Principal Borrower.

Section 7.33 Transactions With Affiliates. Except (i) as set forth on Schedule
7.33 and (ii) for transactions that have been entered into on terms no less
favorable to the Borrowers and their Subsidiaries than those that might be
obtained at the time from a Person who is not an officer, director or employee,
none of the officers, directors or employees of any of the Borrowers or any of
their Subsidiaries is presently a party to any transaction with any of the
Borrowers or any of their Subsidiaries (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Borrowers, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

45



--------------------------------------------------------------------------------

Section 7.34 Acknowledgment Regarding Lender’s Purchase of Securities. Each of
the Borrowers acknowledges and agrees that each Lender is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Lender is
(i) an officer or director of any Borrower or any Subsidiary, (ii) an Affiliate
of any Borrower or Subsidiary or (iii) to the knowledge of the Borrowers, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). Each of the Borrowers further acknowledges that no Lender is
acting as a financial advisor or fiduciary of any Borrower or any Subsidiary (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Lender
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Lender’s purchase of the Securities. Each of the Borrowers
further represents to each Lender that each Borrower’s decisions to enter into
the Transaction Documents to which it is a party have been based solely on the
independent evaluation by such Borrowers and their respective representatives.

Section 7.35 Acknowledgement Regarding Lender’s Trading Activity. Except as
described on Schedule 7.35, in the Lock-Up Agreement or in the Registration
Rights Agreement, it is understood and acknowledged by the Principal Borrower
that none of the Lenders has been asked by the Principal Borrower to agree, nor
has any Lender agreed, to desist from purchasing or selling, long and/or short,
securities of the Principal Borrower, or “derivative” securities based on
securities issued by the Principal Borrower or to hold the Shares for any
specified term. The Principal Borrower acknowledges that such aforementioned
activities do not constitute a breach of any of the Transaction Documents.

Section 7.36 Registration Statement. To the knowledge of the Borrowers, no facts
or circumstances exist that would inhibit or delay the preparation and filing of
the Registration Statement with respect to the Shares in accordance with the
Registration Rights Agreement.

Section 7.37 Insurance. Each of the Borrowers and Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Borrowers and Subsidiaries are engaged. None of the Borrowers or any of their
Subsidiaries has been refused any insurance coverage sought or applied for and
none of the Borrowers or any of their Subsidiaries believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

Section 7.38 Application of Takeover Protections; Rights Agreement. Each of the
Borrowers and its respective board of directors (or other governing body) has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under each
Borrower’s certificate or articles of incorporation (or other governing
documents) or the laws of the jurisdiction of its incorporation or formation
which is or could become applicable to any Lender as a result of the
transactions contemplated by this Agreement, including, without limitation, each
Borrower’s issuance of the Notes, the Principal

 

46



--------------------------------------------------------------------------------

Borrower’s issuance of the Shares and any Lender’s ownership of the Securities.
The Principal Borrower has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Principal Borrower, except for the Principal
Borrower’s rights agreement, dated as of December 20, 2002, with Registrar and
Transfer Company.

Section 7.39 Employee Relations. None of the Borrowers or any of their
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union in such person’s capacity as a union member or to perform
union labor work. Each of the Borrowers believes that its relations with its
employees are good. As of the First Closing Date, no executive officer of any of
the Borrowers or any of their Subsidiaries has notified such Borrower or
Subsidiary that such officer intends to leave such Borrower or Subsidiary or
otherwise terminate such officer’s employment with such Borrower or Subsidiary.
As of the First Closing Date, no executive officer of any of the Borrowers or
any of their Subsidiaries, to the knowledge of the Borrowers, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant. Each of the Borrowers and Subsidiaries is in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

Section 7.40 Disclosure. Each of the Borrowers confirms that neither it nor any
other Person acting on its behalf has provided any of the Lenders or their
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material non-public information on the date that is the
earlier of (i) the 90th day following the First Closing and (ii) the effective
date of any registration statement filed by the Principal Borrower pursuant to
which any such Lenders are selling shareholders thereunder. Each of the
Borrowers understands and confirms that each of the Lenders will rely on the
foregoing representations in effecting transactions in securities of the
Borrowers. Notwithstanding any other provision of this Agreement, all disclosure
provided to the Lenders regarding each of the Borrowers and their Subsidiaries,
its business and properties, and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of each Borrower
shall be information available to the public, is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, taken as a whole and in the light of the circumstances under which
they were made, not materially misleading. Each press release issued by the
Principal Borrower during the twelve (12) months preceding the First Closing
Date did not at the time of release contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. No event or circumstance has occurred or
information exists with respect to the Borrowers or any of their Subsidiaries or
any of their business, properties, prospects, operations or condition (financial
or otherwise), which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Principal Borrower but which has not been so
publicly announced or disclosed.

 

47



--------------------------------------------------------------------------------

Section 7.41 Patriot Act. To the extent applicable, each of the Borrowers and
their Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

Section 7.42 Compliance with Statutes, etc. Each of the Borrowers and their
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
the FDA and all other Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with (i) all
FDA approvals necessary for manufacturing or marketing the Products (“FDA
Approvals”), (ii) all FDA Regulations and HHS Regulations, and (iii) all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws).

Section 7.43 Material Contracts. Schedule 7.43 contains a true, correct and
complete list of all the Material Contracts of the Borrowers and their
Subsidiaries, and all such Material Contracts are in full force and effect and
no defaults currently exist thereunder.

Section 7.44 FDA and Product-Related Matters. (a) The FDA has not commenced or
threatened in writing to commence any action to withdraw its approval of any
Product or commenced or threatened in writing to commence any action to withdraw
its approval of any facility of the Borrowers or their Subsidiaries.

(b) The human clinical trials conducted by or on behalf of the Borrowers or
their Subsidiaries, or in which the Borrowers or their Subsidiaries have
participated, or the results thereof, were and, if still pending, are being
conducted in accordance with applicable regulatory requirements. To the
Borrowers’ knowledge, no other studies or tests have results that discredit the
results of such human clinical trials. Neither any Borrower nor any of their
respective Subsidiaries have received any notice or correspondence from the FDA
or any other Governmental Authority requiring the termination or suspension of
any human clinical trials conducted by, or on behalf of, the Borrowers or their
Subsidiaries or in which the Borrowers or their Subsidiaries have participated,
or any modification of any clinical trials conducted by, or on behalf of, the
Borrowers or their Subsidiaries or in which the Borrowers or their Subsidiaries
have participated.

(c) To the Borrowers’ knowledge, there exist no pending abbreviated new drug
applications or other applications filed by third parties with respect to any of
the Products for which there is no generic equivalent product on the market,
whereby any such third party could reasonably be expected to obtain approval to
make, have made, use, sell, offer for sale, import, distribute, commercialize or
otherwise dispose of any of the Products in the Territory on or prior to the
First Closing Date.

(d) To the Borrowers’ knowledge, all inventory of any Product in possession or
control of the Borrowers or any of their Subsidiaries (i) is not adulterated or
misbranded (within the meaning of the Food and Drug Act or the rules and
regulations of the FDA

 

48



--------------------------------------------------------------------------------

promulgated thereunder); and (ii) is manufactured, labeled and packaged in
accordance with cGMPs and with all other applicable laws. The Borrowers have
taken reasonable precautions to ensure that all inventory of any Product in
possession or control of the Borrowers or any of their Subsidiaries (A) is not
adulterated or misbranded (within the meaning of the Food and Drug Act or the
rules and regulations of the FDA promulgated thereunder) and (B) is
manufactured, labeled and packaged in accordance with cGMPs and with all other
applicable laws.

(e) A complete and correct list of all FDA Approvals and all patents and patent
applications owned or licensed by the Borrowers or any of their Subsidiaries
that cover the manufacture, marketing, use, sale, offer for sale, importation,
distribution, commercialization and other disposition of the Products anywhere
in the Territory is described in Schedule 7.44.

ARTICLE 8

COVENANTS

Section 8.1 Financial Covenants. So long as the aggregate principal amount of
all Obligations then outstanding is no less than $5,000,000, the Borrowers
shall, and shall cause their Subsidiaries to, comply with the following
financial covenants:

(a) Cash Balance. Commencing with the month ending October 31, 2008, the
Borrowers shall at all times maintain cash in their Blocked Accounts in an
aggregate amount not less than ten percent (10%) of the aggregate principal
amount of all Notes at such time outstanding.

(b) Cash Flow. Commencing with the Fiscal Quarter ending December 31, 2008, the
Borrowers shall not permit Cash Flow of the Principal Borrower and its
Subsidiaries on a consolidated basis (i) for any Fiscal Quarter ending on the
last day of such Fiscal Quarter to be less than $2,000,000 or (ii) for any
period consisting of three consecutive Fiscal Quarters ending on the last day of
such Fiscal Quarters to be less than $9,000,000 in the aggregate.

Section 8.2 Deliveries. The Borrower agrees to deliver the following to the
Agent and each Holder:

(a) Monthly Financial Statements. At any time following the occurrence of an
Event of Default, as soon as available upon the request of the Agent, and in any
event within ten (10) days after the end of each month (including December), the
consolidated balance sheets of the Borrowers and their Subsidiaries as at the
end of such month and the related consolidated statements of operations,
stockholders’ equity and cash flows of the Borrowers and their Subsidiaries for
such month and for the period from the beginning of the then current Fiscal Year
to the end of such month, all in reasonable detail, and certified by the chief
financial officer of the Principal Borrower;

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter (including the
fourth Fiscal Quarter), the consolidated balance sheets of the Borrowers and
their Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Borrowers and their Subsidiaries for such Fiscal Quarter and for the period

 

49



--------------------------------------------------------------------------------

from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, all in reasonable detail, and certified by the chief financial officer
of the Principal Borrower (it being understood and agreed that delivery of the
Principal Borrower’s Form 10-Q for such Fiscal Quarter as filed with the SEC, it
certified as required above, shall satisfy such requirements);

(c) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, the consolidated balance
sheets of the Borrowers and their Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of operations, stockholders’ equity and
cash flows of the Borrowers and their Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail and certified by the chief financial
officer of the Principal Borrower (it being understood and agreed that delivery
of the Principal Borrower’s Form 10-K for such Fiscal Year as filed with the
SEC, it certified as required above, shall satisfy such requirements);

(d) Compliance Certificate. The Principal Borrower shall send to the Agent and
each Holder on the dates that the financial statements under clause (b) above
are delivered, a duly completed Compliance Certificate, with appropriate
insertions, dated the date of the applicable quarterly financial statements, and
signed on behalf of the Principal Borrower by the chief financial officer of the
Principal Borrower, containing a computation of each of the restrictions set
forth in Section 8.1 hereof and to the effect that such officer has not become
aware of any Event of Default or default that has occurred and is continuing or,
if there is any such Event of Default or default, describing it and the steps,
if any, being taken to cure it.

(e) Quarterly Compliance Checklist. The Principal Borrower shall send to the
Agent and each Holder on the dates that the financial statements under clause
(b) above are delivered, a duly completed compliance checklist, in form and
substance satisfactory to the Agent, dated the date of the applicable quarterly
financial statements, and signed on behalf of the Principal Borrower by the
chief financial officer of the Principal Borrower, indicating whether or not the
Borrowers are in compliance with each covenant set forth in ARTICLE 8 of the
Agreement and whether each representation and warranty contained in ARTICLE 7 of
the Agreement is true and correct as though made on such date (except for
representations and warranties that speak as of a specific date).

Section 8.3 Notices. The Borrowers agree to deliver the following to the Agent
and each Holder:

(a) Collateral Information. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 8.2, a certificate of one of its duly authorized officers (i) either
confirming that there has been no change in the information set forth in the
perfection certificate executed and delivered to the Agent on the First Closing
Date since such date or the date of the most recent certificate delivered
pursuant to this Section and/or identifying such changes, and (ii) certifying
that all UCC financing statements (including fixtures filings, as applicable)
and other appropriate filings, recordings and registrations have been filed of
record in each governmental, municipal and other appropriate office in each
jurisdiction identified pursuant to clause (i) above (or in such certificate) to
the extent necessary to effect, protect and perfect the security interests under
the

 

50



--------------------------------------------------------------------------------

Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(b) Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Principal Borrower’s independent public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of the Principal Borrower
or any of its Subsidiaries made by such accountants, including any comment
letters submitted by such accountants to management of the Principal Borrower or
any Subsidiary in connection with their services;

(c) Notice of Default. Promptly upon any officer of any Borrower obtaining
knowledge (i) of any condition or event that constitutes a default or an Event
of Default or that notice has been given to any Borrower with respect thereto;
(ii) that any Person has given any notice to any Borrower or taken any other
action with respect to any event or condition set forth in ARTICLE 10; or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its chief executive officer or chief financial officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, default, event or condition, and the action(s) the Borrowers
have taken, are taking and propose to take with respect thereto;

(d) Notice of Litigation. Promptly upon any officer of any Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any adverse
Proceeding not previously disclosed in writing by the Borrower to the Agent and
the Holders, or (ii) any material development in any adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Borrowers to enable the Agent and the Holders and their counsel to evaluate
such matters;

(e) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
the action(s) the applicable Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by such Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Principal Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as any Holder shall reasonably
request;

(f) Insurance Report. As soon as practicable following receipt thereof and in
any event by the last day of each Fiscal Year, a report by the Principal
Borrower’s insurance

 

51



--------------------------------------------------------------------------------

broker(s) in form and substance satisfactory to the Agent outlining all material
insurance coverage maintained as of the date of such report by the Borrowers and
all material insurance coverage planned to be maintained by the Borrowers in the
immediately succeeding Fiscal Year;

(g) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by the Borrowers or which
relate to any environmental liabilities of any Borrower or its Subsidiaries
which, in any such case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

(h) Corporate Information. Thirty (30) days’ prior written notice of any change
(i) in any Borrower’s corporate name, (ii) in any Borrower’s identity or
corporate structure, (iii) in any Borrower’s jurisdiction of organization, or
(iv) in any Borrower’s Federal Taxpayer Identification Number or state
organizational identification number. The Borrowers agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Security
Agreement and other Transaction Documents;

(i) Tax Returns. Within ten (10) days following request by the Agent or any
Holder, copies of each federal income tax return filed by or on behalf of any
Borrower and requested by such Holder;

(j) Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of (i) any claim with respect to any liability against any of the
Borrowers or any of their Subsidiaries that (A) is in excess of $500,000 and
(B) could reasonably be expected to result in a Material Adverse Effect or
(ii) any event which, with or without the passage of time, could reasonably be
expected to constitute an Event of Loss.

(k) FDA Notices. Promptly (and in any event within three (3) Business Days)
after any Borrower has knowledge of any violation, claim, complaint or charge,
or receipt of any violation, claim, complaint or charge, of or under the Food
and Drug Act or any applicable statutes, rules, regulations, guidelines,
policies, orders or directives administered or issued by the FDA, including
without limitation receipt by any Borrower or any of its Subsidiaries of any
Product Recall Notice, other FDA notice or amendment to such a previous Product
Recall Notice or FDA notice that is required to be disclosed under this
Section 8.3(k), that is material to the interests of Agent, the Lenders or the
Holders, a statement of an authorized officer of the Borrowers setting forth the
material details of such occurrence and the actions, if any, which the Borrowers
propose to take with respect thereto and, in the case of a written document
evidencing such event, together with a true, correct and complete copy of such
Product Recall Notice, FDA Notice or amendment or other notice, as the case may
be (other than to the extent that provision of such documents or information to
the Agent and the Holders would invalidate any privileged status granted by such
Governmental Authority with respect to such documents or information, in which
case, the Borrowers shall furnish a summary of the documents or information so
provided that does not invalidate such privilege).

 

52



--------------------------------------------------------------------------------

(l) Other Information. Promptly upon their becoming available, deliver copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Principal Borrower to its security holders acting in
such capacity or by any of its Subsidiaries to its security holders other than
the Principal Borrower or another Subsidiary, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Principal Borrower or any of its Subsidiaries with any securities exchange or
with the SEC or any governmental or private regulatory authority, (iii) all
press releases and other statements made available generally by the Principal
Borrower or any of its Subsidiaries to the public concerning material
developments in the business of the Principal Borrower or any of its
Subsidiaries, and (iv) such other information and data with respect to the
Principal Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Holder.

Section 8.4 Rank. All Indebtedness due under the Notes shall be senior in right
of payment, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise, to all other current and future
Indebtedness of the Borrower (other than Permitted Indebtedness that is not
Affiliate Indebtedness, which Permitted Indebtedness may be pari passu with the
Notes in right of payment).

Section 8.5 Incurrence of Indebtedness. So long as the Notes are outstanding, no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to,
directly or indirectly, create, incur or guarantee, assume, or suffer to exist
any Indebtedness or engage in any sale and leaseback, synthetic lease or similar
transaction, other than (i) the Obligations and (ii) Permitted Indebtedness.

Section 8.6 Existence of Liens. So long as any Notes are outstanding, no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any Liens, other than Permitted
Liens.

Section 8.7 Restricted Payments. Except as set forth on Schedule 8.7, no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to,
directly or indirectly,

(a) declare or pay any dividend or make any other payment or distribution on
account of any Borrower’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving any Borrower)
or to the direct or indirect holders of any Borrower’s Equity Interests in their
capacity as such;

(b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving any
Borrower) any Equity Interests of any Borrower or any Subsidiary or any direct
or indirect parent of any Borrower or any Subsidiary, other than repurchases of
Equity Interests by Principal Borrower pursuant to the terms of employee stock
purchase plans, employee restricted stock agreements or similar arrangements in
an aggregate amount not to exceed $100,000 each Fiscal Year;

(c) make any payment (including by setoff) on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Borrower or any Subsidiary (or set aside or escrow
any funds for any such purpose), except for (i) payments of principal, interest
and other amounts under (A) the Notes

 

53



--------------------------------------------------------------------------------

and (B) Permitted Indebtedness (other than Affiliate Indebtedness), and (ii) so
long as no Event of Default shall have occurred and be continuing or shall be
caused thereby, at any time following May 1, 2010, Permitted Subordinated Debt
Payments (as defined in the Affiliate Subordination Agreement);

(d) incur any costs or payments outside of the ordinary course of business that
(i) individually exceeds $25,000, or (ii) in the aggregate $100,000 per year;
provided that this subsection does not prohibit the use of proceeds as permitted
by Section 8.24.

Section 8.8 Mergers; Acquisitions; Asset Sales. No Borrower shall, and no
Borrower shall permit any of its Subsidiaries to, directly or indirectly, (a) be
a party to any merger or consolidation, or Acquisition, other than Permitted
Acquisitions, or (b) consummate any Asset Sale other than Permitted
Dispositions.

Section 8.9 No Further Negative Pledges. The Borrowers agree not to enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the existence of any Lien upon any of their properties or assets in favor of the
Holders of Notes as set forth under the Transaction Documents, whether now owned
or hereafter acquired, or requiring the grant of any security for any obligation
if such property or asset is given as security under the Transaction Documents,
except in connection with any Permitted Liens or any document or instrument
governing any Permitted Liens, provided that any such restriction contained
therein relates only to the property or asset subject to such Permitted Liens
(or proceeds thereof).

Section 8.10 Affiliate Transactions. No Borrower shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of any Borrower or
Subsidiary, unless such transaction is on terms that are no less favorable to
such Borrower or Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate.

Section 8.11 Insurance.

(a) The Borrowers shall keep the Collateral properly housed and insured against
loss or damage by fire, theft, explosion, sprinklers, collision (in the case of
motor vehicles) and such other risks as are customarily insured against by
Persons engaged in businesses similar to that of the Borrowers, with such
companies, in such amounts, with such deductibles and under policies in such
form as shall be reasonably satisfactory to the Agent. Certificates of insurance
or, if requested by the Agent, original (or certified) copies of such policies
of insurance have been or shall be, no later than the First Closing Date,
delivered to the Agent, and shall contain an endorsement, in form and substance
reasonably acceptable to Agent, showing loss under such insurance policies
payable to the Agent, for the benefit of the Holders. Such endorsement, or an
independent instrument furnished to the Agent, shall provide that the insurance
company shall give the Agent at least thirty (30) days’ written notice before
any such policy of insurance is altered or canceled and that no act, whether
willful or negligent, or default of any Borrower or any other Person shall
affect the right of the Agent to recover under such policy of insurance in case
of loss or damage. In addition, each Borrower shall cause to be executed and
delivered to the Agent no later than the First Closing Date an assignment of

 

54



--------------------------------------------------------------------------------

proceeds of its business interruption insurance policies. Each Borrower hereby
directs all insurers under all policies of insurance to pay all proceeds payable
thereunder directly to the Agent. Each Borrower irrevocably makes, constitutes
and appoints the Agent (and all officers, employees or agents designated by the
Agent) as each Borrower’s true and lawful attorney (and agent-in-fact) for the
purpose of making, settling and adjusting claims under such policies of
insurance, endorsing the name of such Borrower on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and
making all determinations and decisions with respect to such policies of
insurance, provided however, that if no Event of Default shall have occurred and
be continuing, such Borrower may make, settle and adjust claims involving less
than $250,000 in the aggregate without the Agent’s consent.

(b) The Borrowers shall maintain, at their expense, such public liability and
third-party property damage insurance as is customary for Persons engaged in
businesses similar to that of the Borrowers with such companies and in such
amounts with such deductibles and under policies in such form as shall be
reasonably satisfactory to the Agent and certificates of insurance or, if
requested by the Agent, original (or certified) copies of such policies have
been or shall be, no later than the First Closing Date, delivered to the Agent;
each such policy shall contain an endorsement showing the Agent as additional
insured thereunder and providing that the insurance company shall give the Agent
at least thirty (30) days’ written notice before any such policy shall be
altered or canceled.

(c) If any Borrower at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then the Agent, without waiving or releasing any obligation or
default by the Borrowers hereunder, may (but shall be under no obligation to)
obtain and maintain such policies of insurance and pay such premiums and take
such other actions with respect thereto as the Agent reasonably deems advisable.
Such insurance, if obtained by the Agent, may, but need not, protect each
Borrower’s interests or pay any claim made by or against any Borrower with
respect to the Collateral. Such insurance may be more expensive than the cost of
insurance the Borrowers may be able to obtain on their own and may be cancelled
only upon the Borrowers providing evidence that they have obtained the insurance
as required above. All sums disbursed by the Agent in connection with any such
actions, including, without limitation, court costs, expenses, other charges
relating thereto and reasonable attorneys’ fees, shall constitute part of the
obligations due and owing hereunder, shall be payable on demand by the Borrowers
to the Agent and, until paid, shall bear interest at the highest rate applicable
to Notes hereunder.

Section 8.12 Corporate Existence and Maintenance of Properties. Each Borrower
shall, and shall cause each of its Subsidiaries to, maintain and preserve
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be so qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect). Each
Borrower will, and will cause each of its Subsidiaries to, maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Principal Borrower and its Subsidiaries and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof. The
Borrowers and their Subsidiaries shall use commercially reasonable efforts to
ensure that all inventory of any Product

 

55



--------------------------------------------------------------------------------

in possession or control of the Borrowers or any of their Subsidiaries (i) is
not adulterated or misbranded (within the meaning of the Food and Drug Act or
the rules and regulations of the FDA promulgated thereunder) and (B) is
manufactured, labeled and packaged in accordance with cGMPs and with all other
applicable laws. The Principal Borrower shall not permit Unigene UK to conduct
any business, own any assets (other than such assets owned as of the First
Closing Date) or incur any liabilities (other than such liabilities existing as
of the First Closing Date).

Section 8.13 Non-circumvention. Each Borrower hereby covenants and agrees that
no Borrower or any of its Subsidiaries will, by amendment of its articles or
certificate of incorporation, bylaws, or other governing documents, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement or the other Transaction Documents, and will at all times in
good faith carry out all of the provisions of this Agreement and the other
Transaction Documents and take all action as may be required to protect the
rights of the Holders of the Notes.

Section 8.14 Conduct of Business. The Borrowers shall not conduct their
businesses in violation of any law, ordinance or regulation of any governmental
entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect. The Borrowers shall not engage in
any line of business other than the businesses engaged in on the First Closing
Date and businesses incidental thereto.

Section 8.15 U.S. Real Property Holding Corporation. None of the Borrowers shall
become a U.S. real property holding corporation or permit or cause its shares to
be U.S. real property interests, within the meaning of Section 897 of the Code.

Section 8.16 Compliance with Laws. The Borrowers shall, and shall cause their
Subsidiaries to, (i) comply in all material respects with federal, state and
other applicable securities laws, and (ii) comply in all material respects with
the requirements of all other applicable laws, rules, regulations and orders of
any Governmental Authority (including all Environmental Laws, FDA Regulations
and HHS Regulations).

Section 8.17 Form D and Blue Sky. The Borrowers agree to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to each Lender promptly after such filing. Each of the Borrowers shall,
on or before the applicable Closing Date, take such action as is necessary in
order to obtain an exemption for or to qualify the Shares for sale to the
Lenders at the applicable Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Lenders on or prior to the applicable Closing Date. Each
of the Borrowers shall make all filings and reports relating to the offer and
sale of the Shares required under applicable securities or “Blue Sky” laws of
the states of the United States following the First Closing Date.

Section 8.18 Reporting Status. Until the date on which the Investors shall have
sold all the Shares and none of the Notes are outstanding (the “Reporting
Period”), the Principal Borrower shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act,

 

56



--------------------------------------------------------------------------------

and the Principal Borrower shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would otherwise permit such termination.

Section 8.19 Listing. The Principal Borrower shall promptly secure the listing
of all of the Registrable Securities upon the Principal Market (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. The Principal Borrower shall maintain the Common Stock’s listing for
trading on the Principal Market. Neither the Principal Borrower nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock by the Principal Market. The
Principal Borrower shall pay all fees and expenses in connection with satisfying
its obligations under this Section 8.19.

Section 8.20 Additional Collateral. With respect to any Property acquired after
the Issuance Date by any Borrower as to which the Agent, for the benefit of the
Holders, does not have a perfected Lien, such Borrower shall promptly
(i) execute and deliver to the Agent, for the benefit of the Holders, or its
agent such amendments to the Security Documents or such other documents as the
Agent, for the benefit of the Holders, deems necessary or advisable to grant to
the Agent, for the benefit of the Holders, a security interest in such Property
and (ii) take all other actions necessary or advisable to grant to the Agent,
for the benefit of the Holders, a perfected first priority security interest in
such Property, including, without limitation, the filing of Mortgages and UCC
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be requested by the Agent.

Section 8.21 Audit Rights; Field Exams; Appraisals; Meetings.

(a) The Borrowers shall, upon reasonable notice, subject to reasonable safety
and security procedures, and at the Borrowers’ sole cost and expense, permit the
Agent and each Holder (or any of their respective designated representatives) to
visit and inspect any of the properties of the Borrowers and their Subsidiaries,
to examine the books of account of the Borrowers and their Subsidiaries (and to
make copies thereof and extracts therefrom), and to discuss the affairs,
finances and accounts of the Borrowers and their Subsidiaries, and to be advised
as to the same by their respective officers, and to conduct examinations and
verifications (whether by internal commercial finance examiners or independent
auditors), all at such reasonable times and intervals as the Agent and the
Holders may reasonably request; provided that such audit rights shall not be
exercised more than two (2) times in any calendar year, unless an Event of
Default shall have occurred and be continuing, in which case there shall be no
such limit on audit rights.

(b) The Borrowers shall, upon reasonable notice, subject to reasonable safety
and security procedures, and at the Borrowers’ sole cost and expense, permit the
Agent and each Holder (or any of their respective designated representatives) to
conduct field exams of the Collateral, all at such reasonable times and
intervals as the Agent and the Holders may reasonably request; provided that
such field examination rights shall not be exercised more than four (4) times in
any calendar year, unless an Event of Default shall have occurred and be
continuing, in which case there shall be no such limit on the ability to conduct
field exams.

 

57



--------------------------------------------------------------------------------

(c) The Borrowers shall, upon reasonable notice, and at the Borrowers’ sole cost
and expense, obtain an appraisal of the Collateral from an independent appraisal
firm satisfactory to Agent; provided that in the absence of an Event of Default
the Borrowers shall not be required to obtain more than one (1) appraisal per
year.

(d) The Borrowers will, upon the request of the Agent or Required Holders,
participate in a meeting of the Agent and the Holders twice during each Fiscal
Year to be held at the Principal Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrowers and the Agent) at such time as may
be agreed to by the Borrowers and the Agent.

Section 8.22 Pledge of Securities. Each of the Borrowers acknowledges and agrees
that the Securities may be pledged by an Investor in connection with a bona fide
margin account or other loan or financing arrangement that is secured by the
Securities; provided such pledge is made in compliance with applicable federal
and state securities laws and is subject to the terms of the Lock-Up Agreement.
Such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and no Investor effecting such pledge of
Securities shall be required to provide any Borrower with any notice thereof or
otherwise make any delivery to any Borrower pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 6.4 hereof,
unless required in connection with the registration of the Securities or by
applicable law. Each of the Borrowers hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

Section 8.23 Additional Issuances of Securities. Except as set forth on Schedule
8.23, so long as any Notes are outstanding, none of the Borrowers or any other
Subsidiary shall, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its debt securities or Equity
Interests, including without limitation any debt, preferred stock or other
instrument or security that may be, at any time during its life, and under any
circumstance, convertible into or exchangeable or exercisable for shares of
Common Stock, options, convertible securities or debt securities (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) without the prior written consent of the Agent and the
Required Holders; provided, that notwithstanding the foregoing, the Borrower may
(i) issue Common Stock and non-redeemable securities linked to Common Stock, in
each case so long as the proceeds thereof will be applied in accordance with
Section 2.3 and (ii) issue Common Stock or warrants therefor to operating
companies in the biotechnology or pharmaceutical industries in connection with
strategic alliances and pursuant to employee stock or stock option compensation
plans.

Section 8.24 Use of Proceeds. The Borrowers will use the proceeds from the sale
of the Notes as set forth on Schedule 8.24 (which shall include the payment of
fees and expenses pursuant to the Fee Letter); provided that no proceeds from
the sale of the Notes shall be used to pay or repay any Indebtedness, any
accrued and unpaid executive officer salary and/or bonus, or, except as
disclosed in writing to Agent prior to the First Closing Date, any accrued and
unpaid placement agent’s fees, financial advisory fees or broker’s commissions.

 

58



--------------------------------------------------------------------------------

Section 8.25 Fees. The Principal Borrower, on behalf of itself and the other
Borrowers, shall pay the Lenders the fees and expenses set forth in the Fee
Letter, and shall reimburse the Lenders or their designee(s) for reasonable and
documented costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including reasonable legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amounts, less any amounts paid in advance by any
Borrower, shall be withheld by each Lender from the purchase price paid by such
Lender on the First Closing Date and the Subsequent Closing Date, in accordance
with the Fee Letter. In addition, the Principal Borrower shall, within five
(5) Business Days of receiving a request from any Lender or the Agent therefor,
reimburse such Lender for any additional reasonable legal fees incurred
post-closing in connection with perfecting the Lenders’ security interests and
any additional filing or recording fees in connection therewith. The Principal
Borrower shall be responsible for the payment of, and shall pay, any placement
agent’s fees, financial advisory fees, or broker’s commissions relating to or
arising out of the transactions contemplated hereby, and shall hold each Lender
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

Section 8.26 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the fourth Business Day following each
Closing Date, the Principal Borrower shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching this Agreement and
the form of Note (including all attachments, the “8-K Filing”). The Principal
Borrower shall provide the Agent, the Lenders and the Holders a reasonable
opportunity to review each 8-K Filing prior to the filing thereof. Any material
non-public information provided by any Borrower to any Lender in connection with
the transactions contemplated hereby shall be included by the Principal Borrower
within the aforementioned 8-K Filing. From and after the filing of each 8-K
Filing with the SEC, the Principal Borrower represents and acknowledges that no
Lender shall be in possession of any material non-public information received
from any of the Borrowers, or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing. Each of the
Borrowers shall not, and shall cause each of their respective officers,
directors, employees and agents not to, provide any Lender with any material
non-public information regarding the Principal Borrower or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express prior written consent of such Lender or as otherwise expressly
required by this Agreement. In the event of a breach of the foregoing covenant
by any of the Borrowers or any of their respective officers, directors,
employees or agents, in addition to any other remedy provided herein or in the
other Transaction Documents, a Lender may, but shall not be obligated to, notify
the Principal Borrower of such breach and the material non-public information
the receipt of which resulted in such breach. Within two Business Days of
receipt of such notice, the Principal Borrower shall either (a) deliver a notice
to such Lender certifying that such material non-public information has already
been publicly disclosed by the Principal Borrower or (b) make a public
disclosure, in the form of a press release, public advertisement, Form 8-K or
otherwise, of such material non-public information. In the event that the
Principal Borrower believes that a notice delivered pursuant to this Agreement
contains material non-public information relating to itself, the other Borrowers
or their Subsidiaries, the Principal Borrower shall so indicate to the Holders

 

59



--------------------------------------------------------------------------------

contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holders shall be allowed to presume that all matters relating to
such notice do not constitute material non-public information relating to the
Principal Borrower or its Subsidiaries. Subject to the foregoing provisions of
this Section 8.26, neither any of the Borrowers nor any Lender shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Principal Borrower shall be
entitled, without the prior approval of any Lender, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided, that in the case of
clause (i) each Lender shall be consulted by the Principal Borrower in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of any applicable Lender, none of
the Borrowers shall disclose the name of any Lender or its affiliates in any
filing, announcement, release or otherwise unless required by law.

Section 8.27 Modification of Organizational Documents and Certain Documents. The
Borrowers shall not, without the prior written consent of the Agent or the
Required Holders, (i) permit the charter, by-laws or other organizational
documents of any Borrower, or any Material Contract (other than any Material
License Agreement) to be amended or modified, or (ii) amend, supplement or
otherwise modify, or waive any rights under, the Affiliate Subordination
Agreement, in each case in any manner adverse to the interests of the Holders or
the Lenders.

Section 8.28 Joinder. The Borrowers shall notify the Holders prior to the
formation or acquisition of any Subsidiaries. For any Subsidiaries of the
Borrowers formed or acquired after the First Closing Date, the Borrowers shall
at their own expense, upon formation or acquisition of such Subsidiary, cause
each such Subsidiary to execute an instrument of joinder (a “Joinder Agreement”)
in form and substance reasonably satisfactory to the Agent obligating such
Subsidiary to any or all of the Transaction Documents deemed necessary or
appropriate by the Holders and cause the applicable Borrower that owns the
Equity Interests of such Subsidiary to pledge to the Holders 100% (or 66% in the
case of a Controlled Foreign Corporation (as defined in the Security Agreement))
of the Equity Interests owned by it of each such Subsidiary formed or acquired
after the First Closing Date and execute and deliver all documents or
instruments required thereunder or appropriate to perfect the security interest
created thereby. In the event a party becomes a Borrower (the “New Borrower”)
pursuant to the Joinder Agreement, upon such execution the New Borrower shall be
bound by all the terms and conditions hereof and the other Transaction Documents
to the same extent as though such New Borrower had originally executed the Notes
and the other Transaction Documents. The addition of the New Borrower shall not
in any manner affect the obligations of the other Borrowers hereunder or
thereunder. Each Borrower and Lender and the Agent hereto acknowledges that the
schedules and exhibits hereto or thereto may be amended or modified in
connection with the addition of any New Borrower to reflect information relating
to such New Borrower. Compliance with this Section 8.28 shall not excuse any
violation of Section 8.8.

Section 8.29 Investments. No Borrower shall, and no Borrower shall permit any
Subsidiary to, make or permit to exist any Investment in any other Person,
except the following:

(a) Cash Equivalent Investments;

 

60



--------------------------------------------------------------------------------

(b) bank deposits in the ordinary course of business;

(c) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(d) advances made in connection with purchases of goods or services in the
ordinary course of business;

(e) Investments owned by the Principal Borrower on the First Closing Date as set
forth on Schedule 8.29;

(f) deposits of cash in the ordinary course of business to secure performance of
operating leases;

(g) guaranties that constitute Permitted Indebtedness;

(h) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, at any time following September 1, 2010, Investments in
the China JV in an aggregate amount not to exceed $2,200,000;

(i) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Investments in an aggregate amount not to exceed
$2,000,000 in operating companies in the biotechnology or pharmaceutical
industries in connection with strategic alliances or joint ventures (including
licensing arrangements and technology transfers); and

(j) Permitted Acquisitions.

Section 8.30 Further Assurances. At any time or from time to time upon the
request of the Agent, each Borrower will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Agent may reasonably request in order to effect fully the purposes of the
Transaction Documents. In furtherance and not in limitation of the foregoing,
each Borrower shall take such actions as the Agent may reasonably request from
time to time to ensure that the Obligations are secured by substantially all of
the assets of the Borrowers and their Subsidiaries.

ARTICLE 9

CROSS GUARANTY

Section 9.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Holders and their respective successors and assigns the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all obligations owed or hereafter owing to the Holders by
each other Borrower. Each Borrower agrees that its guaranty

 

61



--------------------------------------------------------------------------------

obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this ARTICLE 9 shall not be discharged
until payment and performance, in full, of the obligations under the Transaction
Documents has occurred and all commitments (if any) to lend hereunder have been
terminated, and that its obligations under this ARTICLE 9 shall be absolute and
unconditional, irrespective of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Transaction Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;

(b) the absence of any action to enforce this Agreement (including this ARTICLE
9) or any other Transaction Document or the waiver or consent by the Holders
with respect to any of the provisions thereof;

(c) the Insolvency of any Borrower or Subsidiary; or

(d) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the obligations guaranteed hereunder.

Section 9.2 Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Holders to marshal assets or to proceed
in respect of the obligations guaranteed hereunder against any other Borrower or
Subsidiary, any other party or against any security for the payment and
performance of the obligations under the Transaction Documents before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Transaction Documents
and that, but for the provisions of this ARTICLE 9 and such waivers, the Holders
would decline to enter into this Agreement.

Section 9.3 Benefit of Guaranty. Each Borrower agrees that the provisions of
this ARTICLE 9 are for the benefit of the Holders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and the Holders, the obligations of
such other Borrower under the Transaction Documents.

Section 9.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, and except as set forth
in Section 9.7, each Borrower hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit the Holders and shall not limit
or otherwise affect such Borrower’s liability hereunder or the enforceability of
this ARTICLE 9, and that the Holders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 9.4.

 

62



--------------------------------------------------------------------------------

Section 9.5 Election of Remedies. If the Holders may, under applicable law,
proceed to realize their benefits under any of the Transaction Documents, the
Agent or any of the Holders may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this ARTICLE 9. If, in the exercise of any of its rights and
remedies, any of the Holders shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by such
Holders and waives any claim based upon such action, even if such action by such
Holders shall result in a full or partial loss of any rights of subrogation that
each Borrower might otherwise have had but for such action by such Holders. Any
election of remedies that results in the denial or impairment of the right of
the Holders to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the obligations under
the Transaction Documents.

Section 9.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this ARTICLE 9 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under the Transaction Documents) shall be limited to an amount not to exceed as
of any date of determination the greater of:

(a) the net amount of all amounts advanced to any other Borrower under this
Agreement or otherwise transferred to, or for the benefit of, such Borrower
(including any interest and fees and other charges); and

(b) the amount that could be claimed by the Holders from such Borrower under
this ARTICLE 9 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 9.7.

Section 9.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this ARTICLE 9 of
all or any of the obligations under the Transaction Documents (other than
financial accommodations made to that Borrower for which it is primarily liable)
(a “Guarantor Payment”) that, taking into account all other Guarantor Payments
then previously or concurrently made by any other Borrower, exceeds the amount
that such Borrower would otherwise have paid if each Borrower had paid the
aggregate obligations under the Transaction Documents satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the obligations under the Transaction
Documents and termination of the Transaction Documents (including all
commitments (if any) to lend hereunder), such Borrower shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

63



--------------------------------------------------------------------------------

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this ARTICLE 9 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 9.7 is intended only to define the relative rights of Borrowers
and nothing set forth in this Section 9.7 is intended to or shall impair the
obligations of Borrowers, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this
Agreement, including Section 9.1. Nothing contained in this Section 9.7 shall
limit the liability of any Borrower to pay the financial accommodations made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Borrowers under this
Section 9.7 shall be exercisable upon the full and indefeasible payment of the
obligations under the Transaction Documents and the termination of the
Transaction Documents.

Section 9.8 Liability Cumulative. The liability of Borrowers under this ARTICLE
9 is in addition to and shall be cumulative with all liabilities of each
Borrower to the Holders under this Agreement and the other Transaction Documents
to which such Borrower is a party or in respect of any obligations under the
Transaction Documents or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

Section 9.9 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrowers under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Borrowers hereunder
forthwith on demand by the Required Holders.

Section 9.10 Benefit to Borrowers. All of the Borrowers and their Subsidiaries
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of each such Person has a direct impact on
the success of each other Person. Each Borrower and each Subsidiary will derive
substantial direct and indirect benefit from the purchase and sale of the Notes
hereunder.

 

64



--------------------------------------------------------------------------------

ARTICLE 10

RIGHTS UPON EVENT OF DEFAULT

Section 10.1 Event of Default. Each of the following events shall constitute an
“Event of Default”:

(a) any Borrower’s failure to pay to the Agent and/or Holders and/or Lenders any
amount of principal, interest (including interest calculated at the Default
Rate), Late Charges, redemptions or other amounts when and as due under this
Agreement and the Notes (including, without limitation, any Borrower’s failure
to pay any redemption payments or amounts hereunder or under the Notes) or any
other Transaction Document, or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby;

(b) any default occurs and is continuing under, or any redemption of or
acceleration prior to maturity of, any Indebtedness of the Borrowers or any of
their Subsidiaries in excess of $500,000; provided, that, in the event that any
such default or acceleration of indebtedness is cured or rescinded by the
holders thereof prior to acceleration of the Notes, no Event of Default shall
exist as a result of such cured default or rescinded acceleration;

(c) (i) any of the Borrowers or any of their Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, (C) consents to the appointment of or taking of possession by a receiver,
trustee, assignee, liquidator or similar official (a “Custodian”) for all or a
substantial part of its property, (D) makes a general assignment for the benefit
of its creditors, or (E) admits in writing that it is Insolvent or is otherwise
generally unable to pay its debts as they become due; or (ii) the board of
directors (or similar governing body) of any of the Borrowers or any of their
Subsidiaries (or any committee thereof) adopts any resolution or otherwise
authorizes any action to approve any of the actions referred to in this
Section 10.1(c) or Section 10.1(d);

(d) a court of competent jurisdiction (i) enters an order or decree under any
Bankruptcy Law, which order or decree (A) (1) is not stayed or (2) is not
rescinded, vacated, overturned, or otherwise withdrawn within thirty (30) days
after the entry thereof, and (B) is for relief against any of the Borrowers or
any of their Subsidiaries in an involuntary case, (ii) appoints a Custodian over
all or a substantial part of the property of any of the Borrowers or any of
their Subsidiaries and such appointment continues for thirty (30) days,
(iii) orders the liquidation of any of the Borrowers or any of their
Subsidiaries, or (iv) issues a warrant of attachment, execution or similar
process against any substantial part of the property of any of the Borrowers or
any of their Subsidiaries;

(e) a final judgment or judgments for the payment of money in excess of $500,000
or that otherwise could reasonably be expected to have a Material Adverse Effect
are rendered against any of the Borrowers or any of their Subsidiaries and which
judgments are not,

 

65



--------------------------------------------------------------------------------

within fifteen (15) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within fifteen (15) days after the
expiration of such stay, unless (in the case of a monetary judgment) such
judgment is covered by third-party insurance, so long as the applicable Borrower
or Subsidiary provides the Holders a written statement from such insurer (which
written statement shall be reasonably satisfactory to the Agent and the Required
Holders) to the effect that such judgment is covered by insurance and such
Borrower or Subsidiary will receive the proceeds of such insurance within
fifteen (15) days following the issuance of such judgment;

(f) any of the Borrowers breaches any covenant, or other term or condition of
any Transaction Document or any other agreement with the Agent or any Holder,
except (i) in the case of a breach of a covenant or other term or condition of
any Transaction Document (other than Sections 8.1, 8.4 through 8.10, 8.13, 8.23,
8.27, 8.28 and 8.29 of this Agreement) which is curable, only if such breach
continues for a period of five (5) Business Days, and (ii) a breach addressed by
the other provisions of this Section 10.1;

(g) a Change of Control occurs;

(h) any representation or warranty made by any Borrower herein or any other
Transaction Document is breached or is false or misleading, each in any material
respect;

(i) any default or “Event of Default” or similarly defined term occurs and is
continuing with respect to any of the other Transaction Documents;

(j) the repudiation by any of the Borrowers of any of its obligations under any
Security Document, or any Security Document or any term thereof shall cease to
be, or is asserted by any Borrower not to be, a legal, valid and binding
obligation of any Borrower enforceable in accordance with its terms;

(k) any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Borrower not to be, a valid, first priority perfected Lien (to
the extent that any Transaction Document obligates the parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens are
permitted by the terms of the Transaction Documents to have priority) in the
Collateral (except as expressly otherwise provided under and in accordance with
the terms of such Transaction Document);

(l) any material provision of any Transaction Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower, or a proceeding shall be commenced
by any Borrower, or by any Governmental Authority having jurisdiction over such
Borrower, seeking to establish the invalidity or unenforceability thereof, or
any Borrower shall deny that it has any liability or obligation purported to be
created under any Transaction Document;

(m) the failure of the Borrower’s Common Stock to be quoted on the Principal
Market or listed on the New York Stock Exchange, the NASDAQ Global Market, the
NASDAQ Capital Market or the American Stock Exchange;

 

66



--------------------------------------------------------------------------------

(n) the material breach by any of the Borrowers or any of their Subsidiaries of
an agreement or agreements (in each case, other than a Transaction Document) to
which it is a party that involves the payment to or by such Borrower or
Subsidiary, individually or in the aggregate, of more than $500,000 (whether by
set-off or otherwise) in any six (6) month period;

(o) the occurrence of any event which could reasonably be expected to have a
Material Adverse Effect;

(p) any Borrower or Subsidiary liquidates, dissolves, terminates or suspends its
business operations or otherwise fails to operate its business in the ordinary
course;

(q) if any of (i) Warren Levy or (ii) Ronald Levy shall, at any time for reasons
other than health or without the endorsement of the other directors of the
Principal Borrower, cease to be the employed by the Principal Borrower in the
same position and with duties substantially similar to those held as of the
First Closing Date;

(r) (i) any material decline or depreciation in the value or market price of the
Collateral (whether actual or reasonably anticipated), which causes the
Collateral, in the sole opinion of Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that the Obligations are inadequately secured and that the likelihood
for repayment of the Obligations is or will soon be impaired, time being of the
essence, or (ii) any other event or circumstance which causes the Agent to
reasonably believe that the Obligations are inadequately secured and that the
likelihood for repayment of the Obligations is or will soon be impaired, time
being of the essence;

(s) (i) there occurs one or more ERISA Events which individually or in the
aggregate result(s) in or could reasonably be expected to result in liability of
the Borrowers or any of their Subsidiaries in excess of $500,000 during the term
hereof; or (ii) there exists any fact or circumstance that could reasonably be
expected to result in the imposition of a Lien pursuant to Section 430(k) of the
Code or ERISA or a violation of Section 436 of the Code; or

(t) any default or event of default (monetary or otherwise) shall occur with
respect to any Material Contract).

Section 10.2 Acceleration Right.

(a) Promptly after the occurrence of an Event of Default, the Borrowers shall
deliver written notice thereof via email, facsimile and overnight courier (an
“Event of Default Notice”) to the Agent and the Holders. At any time after the
earlier of the Agent’s and the Holders’ receipt of an Event of Default Notice
and the Agent and the Holders becoming aware of an Event of Default which has
not been cured or waived, the Required Holders may require the Borrowers to
redeem all or any portion of the Notes (an “Event of Default Redemption”) by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Borrowers, which Event of Default Redemption Notice shall indicate the
portion of the Notes that the Required Holders are requiring the Borrowers to
redeem; provided, that upon the occurrence of any Event of Default described in
Section 10.1(c) or Section 10.1(d), the Notes, in whole, shall automatically,
and without any action on behalf of the Agent or any Holder, be redeemed by the
Borrowers. All Notes subject to redemption by the Borrowers pursuant to this
Section 10.2 shall

 

67



--------------------------------------------------------------------------------

be redeemed by the Borrowers at a price equal to the outstanding principal
amount of the Notes, plus the Yield Maintenance Premium, plus accrued and unpaid
interest and accrued and unpaid Late Charges (the “Event of Default Redemption
Price”). Upon the delivery of an Event of Default Redemption Notice and upon the
occurrence of any Event of Default described in Section 10.1(c) or
Section 10.1(d), the agreement of the Lenders or Holders, as applicable, to
purchase additional Notes and Shares under this Agreement shall irrevocably
terminate.

(b) In the case of an Event of Default Redemption, the Borrowers shall deliver
the applicable Event of Default Redemption Price to the Agent within three
(3) Business Days after the Borrowers’ receipt of the Event of Default
Redemption Notice. In the case of an Event of Default Redemption of less than
all of the principal of the Notes, the Borrowers shall promptly cause to be
issued and delivered to the Holders new Notes (in accordance with Section 2.7)
representing the outstanding principal which has not been redeemed.

Section 10.3 Consultation Rights. Without in any way limiting any remedy that
the Holders may have, at law or in equity, under any Transaction Document
(including under the foregoing provisions of this ARTICLE 10) or otherwise, upon
the occurrence and during the continuance of any Event of Default, upon the
request of the Agent or the Required Holders, the Borrowers shall hire or
otherwise retain a consultant, advisor or similar Person acceptable to the Agent
to advise the Borrowers with respect to their business and operations.

Section 10.4 Other Remedies. The remedies provided herein and in the Notes shall
be cumulative and in addition to all other remedies available under any of the
other Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Agent’s or any Holder’s right to pursue actual and consequential damages for any
failure by the Borrowers to comply with the terms of this Agreement, the Notes
and the other Transaction Documents. Amounts set forth or provided for herein
and in the Notes with respect to payments and the like (and the computation
thereof) shall be the amounts to be received by the Holders and shall not,
except as expressly provided herein, be subject to any other obligation of the
Borrowers (or the performance thereof). Each of the Borrowers acknowledges that
a breach by it of its obligations hereunder and under the Notes and the other
Transaction Documents will cause irreparable harm to the Holders and that the
remedy at law for any such breach may be inadequate. The Borrowers therefore
agree that, in the event of any such breach or threatened breach, the Holders
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

ARTICLE 11

TERMINATION

In the event that the First Closing shall not have occurred with respect to a
Lender on or before five (5) Business Days from the date hereof due to the
Principal Borrower’s or such Lender’s failure to satisfy the conditions set
forth in Sections 4.1 and 5.1 (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, if this Agreement is terminated pursuant to this ARTICLE 11,
the Borrowers shall remain obligated to reimburse the Lenders for the expenses
described in Section 8.25 above.

 

68



--------------------------------------------------------------------------------

ARTICLE 12

AGENCY PROVISIONS

Section 12.1 Appointment. Each of the Holders hereby irrevocably designates and
appoints Agent as the administrative agent and collateral agent of such Holder
(or the Holders represented by it) under this Agreement and the other
Transaction Documents for the term hereof (and Agent hereby accepts such
appointment), and each such Holder irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and the other
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or the other Transaction Documents, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein and therein,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the other Transaction Documents
or otherwise exist against the Agent. Any reference to the Agent in this
Agreement or the other Transaction Documents shall be deemed to refer to the
Agent solely in its capacity as Agent and not in its capacity, if any, as a
Holder.

Section 12.2 Delegation of Duties. The Agent may execute any of its respective
duties under this Agreement or the other Transaction Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by the Agent with reasonable care.

Section 12.3 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement (except for actions
occasioned by its or such Person’s own gross negligence or willful misconduct),
or (ii) responsible in any manner to any of the Holders for any recitals,
statements, representations or warranties made by the Borrowers or any of their
Subsidiaries or any officer thereof contained in this Agreement, the other
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or the other Transaction Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Transaction Document or for any failure of the Borrowers
or any of their Subsidiaries to perform its obligations hereunder or thereunder.
The Agent shall not be under any obligation to any Holder to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or of any other Transaction Document, or to
inspect the properties, books or records of the Borrowers or any of their
Subsidiaries.

Section 12.4 Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit,

 

69



--------------------------------------------------------------------------------

letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrowers), independent accountants and other experts selected by the
Agent. The Agent may deem and treat the payee of any Note as the owner thereof
for all purposes unless the Agent shall have actual notice of any transferee.
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement and the other Transaction Documents unless it shall first
receive such advice or concurrence of the Required Holders (or, when expressly
required hereby, all the Holders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Holders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action except for its own gross negligence or willful misconduct. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Transaction Documents in accordance
with a request of the Required Holders (or, when expressly required hereby, all
the Holders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Holders and all future Holders.

Section 12.5 Notices of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Event of Default hereunder or under any other
Transaction Document unless it has received notice of such Event of Default in
accordance with the terms hereof or thereof or notice from a Holder or the
Borrowers referring to this Agreement or the other Transaction Documents
describing such Event of Default and stating that such notice is a “notice of
default.” In the event that the Agent receives such a notice, it shall promptly
give notice thereof to the Holders. The Agent shall take such action with
respect to such Event of Default as shall be reasonably directed by the Required
Holders; provided that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable in the best interests of the Holders, except to the extent
that other provisions of this Agreement or the other Transaction Documents
expressly require that any such action be taken or not be taken only with the
consent and authorization or upon the request of the Holders or Required
Holders, as applicable.

Section 12.6 Non-Reliance on the Agent and Other Holders. Each of the Holders
expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Agent hereinafter taken, including any review of the affairs of the
Borrowers or any of their Subsidiaries, shall be deemed to constitute any
representation or warranty by the Agent to any Holder. Each of the Holders
represents that it has made and will continue to make, independently and without
reliance upon the Agent or any other Holder, and based on such documents and
information as it shall deem appropriate at the time, its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Transaction Documents, and such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and their Subsidiaries. Except
for notices, reports and other documents expressly required to be furnished to
the Holders by the Agent hereunder or under the other Transaction Documents, the
Agent shall not have any duty or responsibility to provide any Holder with any
credit or other information concerning the business, operations, property,
financial and other

 

70



--------------------------------------------------------------------------------

condition or creditworthiness of the Borrowers or any of their Subsidiaries
which may come into the possession of the Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates.

Section 12.7 Indemnification. Each of the Holders hereby agrees to indemnify the
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
the respective amounts of their Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Agent in any way relating to
or arising out of this Agreement, the other Transaction Documents, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; provided that no Holder shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent they result from the Agent’s gross negligence or willful
misconduct. The agreements in this Section 12.7 shall survive the payment of the
Notes and all other amounts payable hereunder and the termination of this
Agreement and the other Transaction Documents.

Section 12.8 The Agent in Its Individual Capacity. The Agent and its
Subsidiaries and Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrowers as though the Agent
were not an Agent hereunder. With respect to any Note issued to it, the Agent
shall have the same rights and powers under this Agreement and the other
Transaction Documents as any Holder and may exercise the same as though it were
not an Agent, and the term “Holders” shall include the Agent in its individual
capacity.

Section 12.9 Resignation of the Agent; Successor Agent. The Agent may resign as
Agent at any time by giving thirty (30) days advance notice thereof to the
Holders and the Borrowers and, thereafter, the retiring Agent shall be
discharged from its duties and obligations hereunder. Upon any such resignation,
the Required Holders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Holders, then the
Agent may, on behalf of the Holders, appoint a successor Agent reasonably
acceptable to the Borrowers (so long as no Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring Agent.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 12.9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. If no
successor has accepted appointment as Agent by the date which is thirty (30)
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Required
Holders shall perform all of the duties of the Agent hereunder until such time,
if any, as the Required Holders appoint a successor agent as provided for above.

Section 12.10 Reimbursement by Holders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 13.1 or
Section 13.12 to be paid by it to the Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing,

 

71



--------------------------------------------------------------------------------

each Holder severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Holder’s applicable percentage thereof
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent) in connection with such capacity.
For the purposes of this Section 12.10, the “applicable percentage” of a Holder
shall be the percentage of the total aggregate principal amount of the Notes
represented by the Notes held by such Holder at such time.

ARTICLE 13

MISCELLANEOUS

Section 13.1 Payment of Expenses. The Borrowers shall reimburse Agent and the
Holders on demand for all reasonable costs and expenses, including, without
limitation, legal expenses and reasonable attorneys’ fees (whether for internal
or outside counsel), incurred by Agent and the Holders in connection with the
(i) documentation and consummation of the transactions contemplated hereunder
and any other transactions between the Borrower and Agent and the Holders,
including, without limitation, UCC and other public record searches and filings,
overnight courier or other express or messenger delivery, appraisal costs,
surveys, title insurance and environmental audit or review (including due
diligence review) costs; (ii) collection, protection or enforcement of any
rights in or to the Collateral; (iii) collection of any Obligations;
(iv) administration and enforcement of Agent’s and any Holder’s rights under
this Agreement or any other Transaction Document (including, without limitation,
any costs and expenses of any third party provider engaged by Agent or the
Holders for such purposes); (v) costs associated with any refinancing or
restructuring of the Notes whether in the nature of a “work-out,” in any
insolvency or bankruptcy proceeding or otherwise, and whether or not
consummated; (vi) all reasonable out-of-pocket costs and expenses of the Agent
and the Holders and their assignees (including, without limitation, attorneys’
fees) in connection with the assignment, transfers or syndication of the Notes;
and (vii) from and against all liability for any intangibles, documentary, stamp
or other similar taxes, fees and excises, if any, including any interest and
penalties, and any finder’s or brokerage fees, commissions and expenses (other
than any fees, commissions or expenses of finders or brokers engaged by the
Holders), that may be payable in connection with the Notes contemplated by this
Agreement and the other Transaction Documents. The Borrowers shall also pay all
normal service charges with respect to all accounts maintained by the Borrowers
with the Holders and any additional services requested by any Borrower from the
Holders. All such costs, expenses and charges shall constitute Obligations
hereunder, shall be payable by the Borrower to the Holders on demand, and, until
paid, shall bear interest at the highest rate then applicable to Notes
hereunder. Without limiting the foregoing, if (a) any Note is placed in the
hands of an attorney for collection or enforcement or is collected or enforced
through any legal proceeding or any Holder otherwise takes action to collect
amounts due under such Note or to enforce the provisions of such Note or
(b) there occurs any bankruptcy, reorganization, receivership of any of the
Borrowers or other proceedings affecting creditors’ rights and involving a claim
under such Note, then the Borrowers shall pay the costs incurred by such Holder
for such collection, enforcement or action or in connection with such
bankruptcy,

 

72



--------------------------------------------------------------------------------

reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements (including such fees and
disbursements related to seeking relief from any stay, automatic or otherwise,
in effect under any Bankruptcy Law).

Section 13.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Illinois. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.3 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

Section 13.4 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 13.5 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

Section 13.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Lenders, the Borrowers, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein and therein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Borrowers or any Lender makes any representation,
warranty, covenant or

 

73



--------------------------------------------------------------------------------

undertaking with respect to such matters. No provision of this Agreement, the
Notes or any of the other Transaction Documents may be amended or waived other
than by an instrument in writing signed by the Borrowers, the Agent and the
Required Holders (or by the Agent with the consent of the Required Holders)
(provided, that no amendment or waiver hereof shall increase any Lender’s
obligations hereunder or materially adversely affect the rights of such Lender
hereunder, in either case, without such Lender’s written consent; and provided,
further, no amendment or waiver shall extend the due date of any payment
hereunder or under the Notes, decrease the amount of interest or other
compensation payable hereunder or under the Notes, or modify Section 8.1 without
the consent of the Holders of all Notes), and any amendment or waiver to this
Agreement made in conformity with the provisions of this Section 13.6 shall be
binding on all Lenders and holders of Securities, as applicable. No such
amendment or waiver shall be effective to the extent that it applies to less
than all of the holders of the applicable Securities then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or Holders of Notes, as the case may be. None of the
Borrowers has, directly or indirectly, made any agreements with any Lenders
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, each of the Borrowers confirms that, except as set forth
in this Agreement, no Lender has made any commitment or promise or has any other
obligation to provide any financing to the Borrowers or otherwise.

Section 13.7 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Borrower:

 

Unigene Laboratories, Inc. 81 Fulton Street Boonton, New Jersey 07005 Telephone:
   (973) 265-1100 Facsimile:    (973) 335-0972 Attention:    Warren Levy

With a copy (for informational purposes only) to:

 

Dechert LLP 902 Carnegie Center, Suite 500 Princeton, New Jersey 08540
Telephone:    (609) 955-3200 Facsimile:    (609) 955-3259 Attention:    James J.
Marino

 

74



--------------------------------------------------------------------------------

If to the Agent:

 

Victory Park Management, LLC 227 W. Monroe Street, Suite 3900 Chicago, Illinois
60606 Telephone:    (312) 701-0788 Facsimile:    (312) 701-0794 Attention:   
Matthew Ray

If to a Lender, to its address and facsimile number set forth on the Schedule of
Lenders, with copies to such Lender’s representatives as set forth on the
Schedule of Lenders,

with a copy (for informational purposes only) to:

 

Latham & Watkins LLP Sears Tower, Suite 5800 233 S. Wacker Drive Chicago,
Illinois 60606 Telephone:    (312) 876-7700 Facsimile:    (312) 993-9767
Attention:    Bradley Kotler

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clauses (i), (ii) or (iii) above, respectively.

Section 13.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any purchasers of the Notes or the Shares. None of the
Borrowers shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Holders of the Notes and the
Shares, including by way of a Change of Control. A Lender may assign some or all
of its rights and obligations hereunder in connection with transfer of any of
its Securities without the consent of the Borrowers, in which event such
assignee shall be deemed to be the Lender hereunder with respect to such
assigned rights and obligations, and the Borrowers shall use their best efforts
to ensure that such transferee is registered as a Holder and that any Liens on
the Collateral shall be for the benefit of such Holder (as well as the other
Holders of Notes).

Section 13.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

75



--------------------------------------------------------------------------------

Section 13.10 Survival. Unless this Agreement is terminated under ARTICLE 11,
the representations, warranties, agreements and covenants of the Borrowers and
the Lenders contained in the Transaction Documents shall survive the First
Closing. Each Lender shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

Section 13.11 Further Assurances. Each Borrower shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 13.12 Indemnification. In consideration of each Lender’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Borrowers’ other obligations under the Transaction
Documents, the Borrowers shall jointly and severally defend, protect, indemnify
and hold harmless each Lender and each other Holder of any Notes and all of
their stockholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Borrowers in this Agreement or any other Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Borrowers contained in
this Agreement or any other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (c) the present or former
status of the Principal Borrower as a U.S. real property holding corporation for
federal income tax purposes within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, if applicable, or (d) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Borrowers) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Agreement or any other Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Lender or Holder of the Securities as an investor in the
Borrowers pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertakings by the Borrower may be
unenforceable for any reason, the Borrowers shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The indemnification provided in this
Section 13.12 shall not apply to any Indemnified Liabilities which are the
subject of the indemnification provided for in the Registration Rights
Agreement, as well as shall not apply to those matters covered by the express
exceptions to indemnification provided by the Registration Rights Agreement.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 13.12 shall be the same as
those set forth in the Registration

 

76



--------------------------------------------------------------------------------

Rights Agreement. The agreements in this Section 13.12 shall survive the payment
of the Notes and all other amounts payable hereunder and the termination of this
Agreement and the other Transaction Documents.

Section 13.13 No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

Section 13.14 Waiver. No failure or delay on the part of any Holder in the
exercise of any power, right or privilege hereunder or any of the other
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

Section 13.15 Payment Set Aside. To the extent that any of the Borrowers makes a
payment or payments to the Lenders hereunder or pursuant to any of the other
Transaction Documents or the Lenders enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to any of the Borrowers, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

Section 13.16 Independent Nature of Lenders’ Obligations and Rights. The
obligations of each Lender under any Transaction Document are several and not
joint with the obligations of any other Lender, and no Lender shall be
responsible in any way for the performance of the obligations of any other
Lender under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Lender pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Lenders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents and each of the Borrowers acknowledges that the Lenders are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Lender confirms that it has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. Each Lender shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

[Signature Pages Follow]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.

 

BORROWERS: UNIGENE LABORATORIES, INC. By:  

/s/ Warren P. Levy

Name:   Warren P. Levy Title:   President & Chief Executive Officer

Signature Page to Financing Agreement



--------------------------------------------------------------------------------

AGENT: VICTORY PARK MANAGEMENT, LLC By:  

/s/ Matthew Ray

Name:   Matthew Ray Title:   Manager

Signature Page to Financing Agreement



--------------------------------------------------------------------------------

LENDERS: VICTORY PARK SPECIAL SITUATIONS MASTER FUND, LTD. By:   Victory Park
Capital Advisors, LLC, its
investment manager By:  

/s/ Scott Zemnick

Name:   Scott Zemnick Title:   General Counsel

Signature Page to Financing Agreement



--------------------------------------------------------------------------------

SCHEDULE OF LENDERS

 

(1)

  

(2)

  

(3)

  

(4)

  

(5)

  

(6)

First Closing Lender

  

Address and Facsimile
Number

  

Aggregate

Principal Amount

of Notes at First
Closing

  

Aggregate Number

of Shares of

Common Stock at

First Closing

  

First Closing

Purchase Price

in aggregate

  

Legal Representative’s
Address and Facsimile
Number

Victory Park Special Situations Master Fund, Ltd.    227 W. Monroe Street Suite
3900 Chicago, IL 60606 Telephone: 312.701.0788 Facsimile: 312.701.0794
Attention: Matthew Ray Residence: Delaware    $15,000,000    1,125,000   
$15,000,000    Latham & Watkins LLP Sears Tower, Suite 5800 233 S. Wacker Dr.
Chicago, IL 60606 Telephone: (312) 876-7700 Facsimile: (312) 993-9767 Attention:
Bradley Kotler       Total principal amount of Notes to be issued at First
Closing: $15,000,000    Total shares of Common Stock to be issued at First
Closing: 1,125,000    First Closing Purchase Price in aggregate: $15,000,000   

 

(A)

  

(B)

  

(C)

  

(D)

  

(E)

  

(F)

Subsequent Closing
Lender

  

Address and Facsimile
Number

  

Aggregate

Principal Amount

of Notes at

Subsequent

Closing

  

Aggregate Number

of Shares of

Common Stock at
Subsequent Closing

  

Subsequent

Closing

Purchase Price

in aggregate

  

Legal Representative’s
Address and Facsimile
Number

Victory Park Special Situations Master Fund, Ltd.    227 W. Monroe Street Suite
3900 Chicago, IL 60606 Telephone: 312.701.0788 Facsimile: 312.701.0794
Attention: Matthew Ray Residence: Delaware    $5,000,000    375,000   
$5,000,000    Latham & Watkins LLP Sears Tower, Suite 5800 233 S. Wacker Dr.
Chicago, IL 60606 Telephone: (312) 876-7700 Facsimile: (312) 993-9767 Attention:
Bradley Kotler       Total principal amount of Notes to be issued at Subsequent
Closing: $5,000,000    Total shares of Common Stock to be issued at Subsequent
Closing: 375,000   

Subsequent Closing Purchase Price in aggregate:

$5,000,000

  

 

Schedule - 1



--------------------------------------------------------------------------------

SCHEDULE 7.1

Subsidiaries

(i) Unigene U.K. Limited



--------------------------------------------------------------------------------

SCHEDULE 7.5

Consents

The Joint Venture Contract by and between Shijiazhuang Pharmaceutical Group
Company, Ltd. and Unigene Laboratories, Inc., dated as of June 15, 2000,
provides that, for a period of three (3) years following the date the Contract
is approved by the National Administration of High and New Technology Industrial
Development Zone, Shijiazhuang, Hebei Province (the “Effective Date”), neither
JV Party shall sell, assign, transfer, convey, pledge, encumber or liquidate or
otherwise cease to be the beneficial owner of any or all of its rights under the
contract or in its capital contribution in the JV.



--------------------------------------------------------------------------------

SCHEDULE 7.6

Subsidiary Rights

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7

Equity Capitalization

(ii) STOCK OPTIONS:

 

As of 01/01/08

   Stock Options

Outstanding

   3,962,215

Vested

   3,340,836

Nonvested

   621,379

Period Activity

    

Issued

   977,000

Exercised

   0

Forfeited

   10,900

Expired

   301,000

As of 06/30/08

    

Outstanding

   4,627,315

Vested

   3,393,040

Nonvested

   1,234,275

MISCELLANEOUS WARRANTS:

 

     Number of Shares    Exercise Price    Grant Date    Expiration Date

Fusion

   250,000    $ 0.90    10/9/2003    10/9/2008

Fusion

   1,061,571    $ 1.77    4/7/2005    4/7/2010

Yale

   20,000    $ 2.00    7/25/2005    5/31/2015

Victory Park

   1,000,000    $ 4.25    3/17/2006    3/17/2011

Kieran Murphy

   40,000    $ 2.20    12/4/2006    12/5/2012                  2,371,571      
                

RIGHTS AGREEMENT:

In December 2002, pursuant to a rights agreement, the Principal Borrower
distributed common stock purchase rights to stockholders of record as a dividend
at the rate of one right for each share of common stock. Each right entitles the
holder to purchase from the Principal Borrower one ten-thousandth of a share of
common stock at an exercise price of $4.00. Initially the rights are attached to
the common stock and are not exercisable. There is one right outstanding for
every share of common stock outstanding.

The rights become exercisable and will separate from the common stock ten
calendar days after a person or group acquires beneficial ownership of fifteen
percent or more of the Principal Borrower’s common stock, or ten business days
(or a later date following such announcement as determined by the Principal
Borrower’s Board of Directors) after the announcement of a tender offer or an
exchange offer to acquire fifteen percent or more of our outstanding common
stock.



--------------------------------------------------------------------------------

The rights are redeemable for $.00001 per right at the option of the Board of
Directors at any time prior to the close of business on the tenth calendar day
after a person or group acquires beneficial ownership of fifteen percent or more
of our common stock. If not redeemed, the rights will expire on December 30,
2012. Prior to the date upon which the rights would become exercisable under the
rights agreement, the Principal Borrower’s outstanding stock certificates will
represent both the shares of common stock and the rights, and the rights will
trade only with the shares of common stock.

(iii) NOTES:

 

Jay Levy

   $ 8,318,714    5/10/2007

Jaynjean Levy Family Limited Partnership

   $ 7,418,803    5/10/2007

(iv) Schedule 8.6 is hereby incorporated by reference.

(v) Registration Rights Agreement by and between Fusion Capital Fund II, LLC and
Unigene Laboratories, Inc., dated as of April 7, 2005.

Registration Rights Agreement by and between Unigene Laboratories, Inc. and the
Buyers listed therein, dated as of March 16, 2006.

(vi) The Rights Agreement described in Schedule 7.7(ii) is hereby incorporated
by reference.



--------------------------------------------------------------------------------

SCHEDULE 7.8

Indebtedness and Other Contracts

 

(i)

   Jay Levy    $ 8,318,714    5/10/2007    Jaynjean Levy Family Limited
Partnership    $ 7,418,803    5/10/2007    Unigene Biotechnology Co., Ltd.    $
2,200,000    4/23/2008

CAPITAL LEASES:

 

Lease Company

   Outstanding Balance (As of 9/29/08)   

Expiration Date

The Cit Group

   $ 1,024.00    April 2009

Cannon Financing

   $ 2,380.00    April 2009

Bancorp

   $ 6,502.68    December 2008

Bancorp

   $ 859.85    October 2008



--------------------------------------------------------------------------------

SCHEDULE 7.11

Title

 

(iv)    Jay Levy    Assets per 5/10/2007 security agreement    Jaynjean Levy
Family Limited Partnership    Assets per 5/10/2007 security agreement



--------------------------------------------------------------------------------

SCHEDULE 7.12

Intellectual Property Rights

(ii) See June 30, 2008 Form 10Q Note N – Legal Proceedings regarding the Apotex
litigation



--------------------------------------------------------------------------------

SCHEDULE 7.14

Absence of Certain Changes

None.



--------------------------------------------------------------------------------

SCHEDULE 7.15

Absence of Litigation

(ii) See June 30, 2008 Form 10Q Note N – Legal Proceedings regarding the Apotex
litigation



--------------------------------------------------------------------------------

SCHEDULE 7.18

No General Solicitation; Placement Agent’s Fees

None.



--------------------------------------------------------------------------------

SCHEDULE 7.22

Conduct of Business; Regulatory Permits

None.



--------------------------------------------------------------------------------

SCHEDULE 7.25

Environmental Laws

None.



--------------------------------------------------------------------------------

SCHEDULE 7.27

ERISA

None.



--------------------------------------------------------------------------------

SCHEDULE 7.31

SEC Documents; Financial Statements

None.



--------------------------------------------------------------------------------

SCHEDULE 7.33

Transactions with Affiliates

(i) NOTES:

 

Jay Levy

   $ 8,318,714

Jaynjean Levy Family Limited Partnership

   $ 7,418,803



--------------------------------------------------------------------------------

SCHEDULE 7.35

Acknowledgement Regarding Lender’s Trading Activity

None.



--------------------------------------------------------------------------------

SCHEDULE 7.43

Material Contracts

LICENSE AGREEMENTS:

License Agreement by and between Smithkline Beecham Corporation and Unigene
Laboratories, Inc., dated as of April 13, 2002, as amended.

License Agreement by and between Novartis Pharma AG and Unigene Laboratories,
Inc., dated as of April 7, 2004.

License and Development Agreement by and between Upsher-Smith Laboratories, Inc.
and Unigene Laboratories, Inc., dated as of November 26, 2002.

CHINA JV AGREEMENTS (SPG/CPG):

Joint Venture Contract by and between Shijiazhuang Pharmaceutical Group Company,
Ltd. and Unigene Laboratories, Inc., dated as of June 15, 2000.

Articles of Association of Shijiazhuang – Unigene Pharmaceutical Corporation
Limited, dated as of June 15, 2000.

Agreement by and between Shijiazhuang Pharmaceutical Group Company, Ltd. and
Unigene Laboratories, Inc., dated as of April 23, 2008.

Technology Transfer Agreement by and between Shijiazhuang Pharmaceutical Group
Corporation and Unigene Laboratories, Inc., dated as of April 23, 2008.

NOTES:

Jay Levy

Jaynjean Levy Family Limited Partnership



--------------------------------------------------------------------------------

SCHEDULE 7.44

FDA and Product-Related Matters

(e) The Principal Borrower constructed a facility that complies with current
good manufacturing practice guidelines, or cGMP, for the production of
calcitonin at leased premises located in Boonton, New Jersey.

The Principal Borrower filed a new drug application, or NDA, for Fortical in
March 2003 and Fortical was approved by the FDA in August 2005.

Issued US Patents

 

Patent Number

  

Name

  

Date

6,319,685

   Alpha-Amidating Enzyme Compositions & Processes for the Production and Use   
11/20/01

5,789,234

   Expression Systems for Amidating Enzyme    8/4/98

5,912,014

   Oral Salmon Calcitonin    6/15/99

6,103,495

   Direct Expressions    8/15/00

6,086,918

   Oral Prep-I    7/11/00

6,210,925

   Direct Expression – I    4/3/01

6,440,392

   Nasal Calcitonin    8/27/02

6,627,438

   Direct Expression – I    9/30/03

6,737,250

   Direct Expression – I    5/18/04

6,673,574

   Oral Pep-Trans    1/6/04

7,316,819

   Oral Pep Pharmaceutical Dosage Form and Method of Production (Pfizer)   
1/8/08

US Patent Applications

 

Application Number

  

Name

  

Date

11/455,628

   Amidated Parathyroid Hormone Fragments and Uses Thereof (Joint with GSK)   
6/19/06

11/040,557

   Amidated Parathyroid Hormone Fragments and uses Thereof    1/21/05

12/063,618

   Bone Augment Apparatus    5/22/05

11/430,752

   Bone Implant Device and Methods of Using Same (Joint with Yale)    5/9/06

PCT/US2006/018609

   Bone Implant Device and Methods of Using Same (Yale)    5/11/06

11/474,159

   Cell Lines for the Expressing Enzyme Useful in the Preparation of Amidated
Products    6/23/06

10/818,966

   Direct Expression of Peptides Into Culture Media    4/5/04

11/285,136

   Enzymatic Reactions in the Presence of Keto Acids    11/22/05

11/285,136

   Enzymatic Reactions in the Presence of Keto Acids    11/23/04

No application number yet

   Enzymatic Reactions In the Presence of Keto Acids    9/22/08



--------------------------------------------------------------------------------

11/567,454

   Fast Acting Oral Peptide Pharmaceutical Products    12/6/06

11/654,211

   Glyoxylate Assays and their Use For Identifying Natural Amidated Compounds   
1/17/07

11/076,260

   Improved Bacterial Host Cell for the Direct Expression of Peptides    3/9/05

11/928,936

   Improved Bacterial Host Cell for the Direct Expression of Peptides (Div of
Application #60/552,824)    10/30/07

11/928,994

   Improved Bacterial Host Cell for the Direct Expression of Peptides (Div of
Application #60/552,824)    10/30/07

11/929,028

   Improved Bacterial Host Cell for the Direct Expression of Peptides (Division
of application #60/552,824)    10/30/07

10/761,481

   Improved Oral Delivery of Peptides    1/10/04

11/929,079

   Improved Bacterial Host Cell for the Direct Expression of Peptides   
10/30/07

10/774,358

   Nasal Calcitonin Formulations    2/5/04

11/128,095

   Method for Fostering Bone Formation and Preservation (Joint with Yale)   
5/11/05

11/267,987

   Method for Fostering Bone Formation and Preservation (Joint with Yale)   
11/7/05

11/839,957

   Method for Fostering Bone Formation and Preservation (Joint with Yale)   
8/16/07

11/839,993

   Method for Fostering Bone Formation and Preservation    8/16/07

12/059,662

   Method for Fostering Bone Formation and Preservation (Joint with Yale)   
3/31/08

12/059,605

   Method for Fostering Bone Formation and Preservation (Joint with Yale)   
3/31/08

11/254,640

   Method for Bone Augmentation    Not filed by OFGS

11/796,439

   Method and Composition for Fostering & Preserving Bone Growth (Joint with
Yale)    4/27/07

11/144,580

   Oral Delivery of Peptide Pharmaceutical Composition    6/22/05

10/761,481

   Oral Peptide Pharmaceutical Dosage Form and Method of Production    3/7/02

10/128,210

   Peptide Pharmaceutical For Oral Delivery    5/28/07

60/940,598

   Peptide Pharmaceutical for Oral Delivery    5/29/07



--------------------------------------------------------------------------------

License Agreements

 

Intellectual Property

  

Licensor

  

License
Number

  

Effective Date

  

Expiration Date

All Peptide Manufacturing & Oral Formulation IP    Smithkline Beecham
Corporation    —      April 13, 2002    Expiration of last valid claim All
Manufacturing IP for Peptides and Amindating Enzyme    Novartis Pharma AG    —  
   April 7, 2004    Expiration of last valid claim US Patent No. 644,0392   
Upsher-Smith Laboratories, Inc.    —      November 26, 2002    Expiration of
last valid claim See Schedule A of Agreement    Faran Laboratories NA    —     
September 16, 2003    Expiration of last valid claim



--------------------------------------------------------------------------------

SCHEDULE 8.6

Existing Liens

UCC-1 Financing Statement filed in Delaware on 5/25/07 in favor of Jaynjean Levy
Family Limited Partnership regarding: certain patents (File number 71974707).

UCC-1 Financing Statement filed in Delaware on 5/25/07 in favor of Jay Levy
regarding: all property and assets at the Fairfield and Boonton locations (File
number 71974772).

UCC-1 Financing Statement filed in New Jersey on 6/26/01 in favor of GE Capital
Colonial Pacific Leasing (assignee of lessor Genesis Commercial Capital, LLC)
regarding: Equipment/Lease No. 01328-01 (File Number 2051129).

UCC-1 Financing Statement filed in Delaware on 8/31/01 in favor of GE Capital
Colonial Pacific Leasing regarding: (1) HELOS/BF Particle Size Analyzer; (1) HP
Vectra P3/933, 128 Mbyte RAM, 20 GB HD, 48x CD-ROM, NIC, WIN 2000 Operating
System; (1) WINDOX Soft on CD-ROM, CRYPTOBOX, Plus Manuals; (1) IQ/OQ Validation
of HELOS; (1) QT Trend Analysis Software Equipment/Lease No (File Number
11077820) (as continued on 8/29/06 (File Number 63011707)).

UCC-1 Financing Statement filed in Delaware on 1/13/03 in favor of CIT
Technology Financing Services, Inc. regarding the true lease of “Canon IR5000,
sn: MPL17987” plus all other types of office equipment now and hereafter leased
to and/or financed for Debtor/Lessee by Secured Party/Lessor, and including all
replacements, upgrades and substitutions hereafter occurring to all the
foregoing equipment and all now existing and future attachments, parts,
accessories and add-ons for all of the foregoing items and types of equipment,
and all proceeds and products thereof (File Number 30093420).

UCC-1 Financing Statement filed in Delaware on 10/8/04 in favor of US Bancorp
regarding: 1 – (S) Akia Purifier 100 with control and accessories (File number
42838508).

UCC-1 Financing Statement filed in New Jersey on 12/16/04 in favor of US Bancorp
regarding 1 HPLC system (File number 22721983).



--------------------------------------------------------------------------------

SCHEDULE 8.7

Restricted Payments

None.



--------------------------------------------------------------------------------

SCHEDULE 8.23

Dividends

None.



--------------------------------------------------------------------------------

SCHEDULE 8.24

Use of Proceeds

 

USES

   Amount     

Description

Unigene Laboratories, Inc.

   $ (13,397,000.00 )    Proceeds from Financing Agreement

Victory Park Special Situations Master Fund, Ltd.

   $ (450,000.00 )    Closing Payment

Victory Park Special Situations Master Fund, Ltd.

   $ (1,050,000.00 )    Interest Prepayment

Victory Park Management, LLC (“VPM”)

   $ (103,000.00 )    Legal and due diligence fees and expenses

TOTAL USES

   $ (15,000,000.00 )   



--------------------------------------------------------------------------------

SCHEDULE 8.29

Existing Investments

EQUITY INTERESTS:

 

     Percentage of Class of
Shares or Interests

Unigene Biotechnology Co., Ltd. (China JV)

   45%

Unigene U.K. Limited

   100%